EXHIBIT 10.10



AIA® Document A191™ - 1996 Part 1

Standard Form of Agreement Between Owner and Design/Builder

Part 1 Agreement

TABLE OF ARTICLES

PART 1 AGREEMENT

1. DESIGN/BUILDER

2. OWNER

3. OWNERSHIP AND USE OF DOCUMENTS AND ELECTRONIC DATA

4. TIME

5. PAYMENTS

6. DISPUTE RESOLUTION - MEDIATION AND ARBITRATION

7. MISCELLANEOUS PROVISIONS

8. TERMINATION OF THE AGREEMENT

9. BASIS OF COMPENSATION

10. OTHER CONDITIONS AND SERVICES

AGREEMENT

made as of the 16th day of May in the year of 2005



(In words, indicate day, month and year.)

BETWEEN

the Owner:



(Name and address)

Simulaids, Inc.

16 Dixon Avenue

P.O. Box 807

Woodstock, NY 12498

and the Design/Builder:

(Name and address)

Kingston Equipment Rental, Inc.

78 Stone Road

West Hurley, NY 12491

For the following Project:

(Include Project name, location and a summary description.)

Construction of a new manufacturing facility, located at 165 Malden Turnpike,
Saugerties, NY. The proposed new manufacturing facility shall consist of a
81,250 square foot metal building, including 5,000 square feet of office space
and shall be used by Owner for the purposes set forth in Exhibit A. The Project
includes all excavations, grading, sitework, landscaping and paving in
accordance with the Contract Documents.

The architectural services described in Article 1 will be provided by the
following person or entity who is lawfully licensed to practice architecture in
the State of New York:

 

 

1

Name and address

Registration Number

Relationship to Design/Builder

Harlan-McGee of North America

4000 Silver Beach Road

Malta, NY 12020

 

Subcontractor

Normal structural, mechanical and electrical engineering services will be
provided contractually through the Architect except as indicated below:

Name, address and discipline

Registration Number

Relationship to Design/Builder

Site Plans

:



Praetorius & Conrad, P.C.

Professional Engineering and Land Surveying

P.O. Box 360

74 Main Street

Saugerties, NY 12477

 

None

Praetorius & Conrad, P.C., Professional Engineering and Land Surveying, the
Civil Engineer, is an independent contractor retained by Owner, at its sole cost
and expense. Except as otherwise provided herein, Design/Builder shall not be
liable for the plans and specifications prepared by Civil Engineer nor for
preparing and obtaining the: (i) stormwater pollution prevention plan (SWAPPP)
pursuant to the S.P.D.E.S. General Permit GP-02-01 for construction activities,
(ii) Town of Saugerties site plan approval, (iii) NYSDEC air quality permit and
(iv) NYSDEC Notice of Intent Filing. All such permits listed in this paragraph
are required to be obtained by the Civil Engineer and shall hereinafter be
referred to as the Site Permits. Notwithstanding the foregoing, Design/Builder
shall be required to coordinate the Work with the plans and specifications
prepared by Civil Engineer. Any reference in this Agreement to engineers for
which Design/Builder is responsible shall exclude the Civil Engineer, except for
the coordination responsibilities as aforesaid.

Soil Engineer

:



Daniel G. Loucks, P. E.

Geotechnical Engineer

P.O. Box 163

Ballston Spa, NY 12020

The Owner and the Design/Builder agree as set forth below and in the Rider,
attached hereto and made a part hereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2



TERMS AND CONDITIONS - PART 1 AGREEMENT

 

ARTICLE 1   DESIGN/BUILDER

 1.1 SERVICES

 1.1.1

Preliminary design, budget, and schedule comprise the services required to
accomplish the preparation and submission of the Design/Builder's Proposal as
well as the preparation and submission of any modifications to the Proposal
prior to execution of the Part 2 Agreement. See Rider.



 1.2 RESPONSIBILITIES

 1.2.1

Design services required by this Part 1 Agreement shall be performed by
qualified architects, engineers and other design professionals. The contractual
obligations of such professional persons or entities are undertaken and
performed in the interest of the Design/Builder and Owner. Design/Builder shall
perform its obligations hereunder in a skillful and competent manner, exercising
due and professional care, and shall meet or exceed the recognized standards for
excellent design in New York in the area of architecture, engineering and
interior design. See Rider.



 1.2.2

The agreements between the Design/Builder and the persons or entities identified
in this Part 1 Agreement, and any subsequent modifications, shall be in writing.
These agreements, including financial arrangements with respect to this Project,
shall be promptly and fully disclosed to the Owner upon request.





 1.2.3 Construction budgets shall be prepared by qualified professionals, cost
estimators or contractors retained by and acting in the interest of the
Design/Builder and Owner.



 1.2.4

The Design/Builder shall be responsible to the Owner for acts and omissions of
the Design/Builder's employees, subcontractors and their agents and employees,
and other persons, including the Architect, any engineer and other design
professionals, performing any portion of the Design/Builder's obligations under
this Part 1 Agreement.



 1.2.5

If the Design/Builder believes or is advised by the Architect or by another
design professional retained to provide services on the Project that
implementation of any instruction received from the Owner would cause a
violation of any applicable law, the Design/Builder shall notify the Owner in
writing and promptly memorialize such notice in writing. Neither the
Design/Builder nor the Architect shall be obligated to perform any act which
either believes will violate any applicable law.



 1.2.6

Nothing contained in this Part 1 Agreement shall create a contractual
relationship between the Owner and any person or entity other than the
Design/Builder, except that Owner is the recognized third party beneficiary of
all agreements between Design/Builder and Architect, engineer or any design
professional, and the third party beneficiary of all subcontracts, purchase
orders and other agreements between Design/Builder and third parties relating to
the Project. See Rider.



 1.2.7 et seq. See Rider

.



 1.3 BASIC SERVICES

 1.3.1

The Design/Builder shall provide a preliminary evaluation of the Owner's program
and project budget requirements, each in terms of the other.



 1.3.2

The Design/Builder shall visit the site, become familiar with the local
conditions, and correlate observable conditions with the requirements of the
Owner's program, schedule, and budget.



 1.3.3

The Design/Builder shall review laws applicable to design and construction of
the Project, correlate such laws with the Owner's program requirements, and
advise the Owner if any program requirement may cause a violation of such laws.
Necessary changes to the Owner's program shall be accomplished by appropriate
written modification or disclosed as described in Section 1.3.5. See Rider.



 

3

 1.3.4

The Design/Builder shall review with the Owner alternative approaches to design
and construction of the Project. See Rider.



 1.3.5

The Design/Builder has submitted to the Owner a Proposal, preliminary budget and
schedule of values, attached hereto and made a part hereof as Exhibit B. The
Design/Builder shall submit to the Owner the completed Preliminary Design
Documents, a statement of the proposed contract sum, and a proposed schedule for
completion of the Project based on the Owner's requirements and the documents
listed in Section 10.3 herein. Preliminary Design Documents shall consist of
preliminary design drawings, outline specifications or other documents
sufficient to establish the size, quality and character of the entire Project,
its architectural, structural, mechanical and electrical systems, and the
materials and such other elements of the Project as may be appropriate,
including specifications for warranties for all major building components and
systems. If the Proposal is accepted by the Owner, the parties shall then
execute the Part 2 Agreement, which shall be substantially similar in form and
substance to the Part 2 Agreement attached hereto and made part hereof.
Preparation of Construction Documents, commencement of construction of the
Project or any other services delineated in the Part 2 Agreement shall not be
undertaken by Design/Builder, nor shall any compensation for such services be
due to Design/Builder, until the Part 2 Agreement has been executed by both
parties. A modification to the Proposal before execution of the Part 2 Agreement
shall be recorded in writing as an addendum and shall be identified in the
Contract Documents of the Part 2 Agreement.



 

 1.4 ADDITIONAL SERVICES

 1.4.1

The Additional Services described under this Section 1.4 shall be provided by
the Design/Builder and paid for by the Owner if authorized or confirmed in
writing by the Owner. In response to any request for Additional Services,
Design/Builder shall inform Owner in advance of the scope and cost of such
Additional Services. The parties shall agree to the payment schedule for such
Additional Services.



 1.4.2

Making revisions in the Preliminary Design Documents, budget or other documents
when such revisions are:



.1

inconsistent with approvals or instructions previously given by the Owner or the
Civil Engineer, including revisions made necessary by adjustments in the Owner's
program or Project budget or changes to the final site plans prepared by the
Civil Engineer;



.2

required by the enactment or revision of codes, laws or regulations subsequent
to the preparation of such documents; or



.3

due to changes required as a result of the Owner's failure to render decisions
in a timely manner.



 1.4.3

Providing more extensive programmatic criteria than that furnished by the Owner
as described in Section 2.1. When authorized, the Design/Builder shall provide
professional services to assist the Owner in the preparation of the program.
Programming services may consist of:



.1

consulting with the Owner and other persons or entities not designated in this
Part 1 Agreement to define the program requirements of the Project and to review
the understanding of such requirements with the Owner;



.2

documentation of the applicable requirements necessary for the various Project
functions or operations;



.3

providing a review and analysis of the functional and organizational
relationships, requirements, and objectives for the Project;



.4

setting forth a written program of requirements for the Owner's approval which
summarizes the Owner's objectives, schedule, constraints, and criteria.



 1.4.4

Providing financial feasibility or other special studies.



 1.4.5

Providing planning surveys, site evaluations or comparative studies of
prospective sites.



 1.4.6

Providing special surveys, environmental studies, and submissions required for
approvals of governmental authorities or others having jurisdiction over the
Project.



 1.4.7

Providing services relative to future facilities, systems and equipment.



4

 1.4.8

Providing services at the Owner's specific request that are beyond those
services required in paragraph 1.3 hereof, to perform detailed investigations of
existing conditions or facilities or to make measured drawings thereof.



 1.4.9

Providing services at the Owner's specific request to verify the accuracy of
drawings or other information furnished by the Owner.



 1.4.10

Coordinating services in connection with the work of separate persons or
entities retained by the Owner, subsequent to the execution of this Part 1
Agreement.



 1.4.11

Providing analyses of owning and operating costs.



 1.4.12

Providing interior design and other similar services required for or in
connection with the selection, procurement or installation of furniture,
furnishings and related equipment.



 1.4.13

Providing services for planning tenant or rental spaces.



 1.4.14

Making investigations, inventories of materials or equipment, or valuations and
detailed appraisals of existing facilities other than as provided in Section 1.3
hereof.



ARTICLE 2   OWNER

 2.1 RESPONSIBILITIES

 2.1.1

The Owner shall provide full information in a timely manner regarding
requirements for the Project, including a written program which shall set forth
the Owner's objectives, schedule, constraints and criteria.



 2.1.2

The Owner shall establish and update an overall budget for the Project,
including reasonable contingencies. This budget shall not constitute the
contract sum.



 2.1.3

The Owner shall designate a representative authorized to act on the Owner's
behalf with respect to the Project, which for the purposes of this Agreement
shall be Jack McNeff. The Owner or such authorized representative shall render
decisions in a timely manner pertaining to documents submitted by the
Design/Builder in order to avoid unreasonable delay in the orderly and
sequential progress of the Design/Builder's services. The Owner may obtain
independent review of the documents by a separate architect, engineer,
contractor, or cost estimator under contract to or employed by the Owner. Such
independent review shall be undertaken at the Owner's expense in a timely manner
and shall not delay the orderly progress of the Design/Builder's services.



 2.1.4

When reasonably requested by the Design/Builder, the Owner shall furnish surveys
describing physical characteristics, legal limitations and utility locations for
the site of the Project, and a written legal description of the site. The
surveys and legal information may include, as applicable, grades and lines of
streets, alleys, pavements, and adjoining property and structures; adjacent
drainage; rights-of-way, restrictions, easements, encroachments, zoning, deed
restrictions, boundaries and contours of the site; locations, dimensions and
other available data pertaining to existing buildings, other improvements and
trees; and information concerning available utility services and lines, both
public and private, above and below grade, including inverts and depths. All the
information on the survey shall be referenced to a Project benchmark. See Rider.



 2.1.5

The Owner shall furnish or require the Design/Builder to furnish, at Owner's
sole cost and expense, with an additional markup by Design/Builder not to exceed
five percent (5%), the services of geotechnical engineers when such services are
stipulated in this Part 1 Agreement. Such services may include but are not
limited to test borings, test pits, determinations of soil bearing values,
percolation tests, evaluations of hazardous materials, ground corrosion and
resistivity tests, and necessary operations for anticipating subsoil conditions.
The services of geotechnical engineer(s) or other consultants shall include
preparation and submission of all appropriate reports and professional
recommendations. If the Design/Builder furnishes such services, it shall deliver
copies of all reports received in connection therewith to Owner.



 

5

 2.1.6

The Owner shall disclose, to the extent known to the Owner, the results and
reports of prior tests, inspections or investigations conducted for the Project
involving: structural or mechanical systems; chemical, air and water pollution;
hazardous materials; or other environmental and subsurface conditions. The Owner
shall disclose all information known to the Owner regarding the presence of
pollutants at the Project's site.



 2.1.7

The Owner shall furnish all legal, accounting and insurance counseling services
as may be necessary at any time for the Project, including such auditing
services as the Owner may require to verify the Design/Builder's Applications
for Payment. Notwithstanding the foregoing, and except as otherwise provided by
law or specifically provided herein to the contrary, Owner shall have no
obligation to pay any other parties' attorney's fees, court costs or expert fees
in connection with a dispute arising out of this Agreement or the Project.



 2.1.8

The Owner shall promptly obtain easements, zoning variances and legal
authorizations (not including demolition or building permits or certificates of
use and occupancy) regarding site utilization where essential to the execution
of the Owner's program. The Design/Builder shall obtain, at Owner's sole cost
and expense, all building permits required to complete the Work in accordance
with the Contract Documents, excluding the Site Permits.



 2.1.9

Those services, information, surveys, and reports required by Sections 2.1.4
through 2.1.8, including, without limitation, all approved site plans prepared
by Civil Engineer, tests by the Soil Engineer and the Site Permits, shall be
furnished at the Owner's expense, and the Design/Builder shall be entitled to
rely upon the accuracy and completeness thereof, except to the extent the Owner
advises the Design/Builder to the contrary in writing.



 2.1.10

If the Owner requires the Design/Builder to maintain any special insurance
coverage, policy, amendment, or rider, the Owner shall pay the additional cost
thereof except as otherwise stipulated in this Part 1 Agreement, but in no event
shall the charge to Owner for basic insurance coverage as required hereunder
exceed $107,500.



 2.1.11

The Owner shall communicate with persons or entities employed or retained by the
Design/Builder through the Design/Builder, unless otherwise directed by the
Design/Builder.



ARTICLE 3   OWNERSHIP AND USE OF DOCUMENTS AND ELECTRONIC DATA

 3.1

Drawings, specifications, and other documents and electronic data furnished by
the Design/Builder are instruments of service. The Design/Builder's Architect
and other providers of professional services shall retain all common law,
statutory and other reserved rights, including copyright in those instruments of
service furnished by them. Drawings, specifications, and other documents and
electronic data are furnished for use solely with respect to this Part 1
Agreement. The Owner shall be permitted to retain copies, including reproducible
copies, of the drawings, specifications, and other documents and electronic data
furnished by the Design/ Builder for information and reference in connection
with the Project except as provided in Sections 3.2 and 3.3. See Rider.



 3.2

If the Part 2 Agreement is not executed, the Owner shall not use the drawings,
specifications, and other documents and electronic data furnished by the
Design/Builder without the written permission of the Design/Builder. Drawings,
specifications, and other documents and electronic data shall not be used by the
Owner or others on other projects, except by agreement in writing and with
appropriate compensation to the Design/Builder, unless the Design/ Builder is
adjudged to be in default under this Part 1 Agreement or under any other
subsequently executed agreement, or by agreement in writing.



 3.3

If the Design/Builder defaults in the Design/Builder's obligations to the Owner,
the Architect shall grant a license to the Owner to use the drawings,
specifications, and other documents and electronic data furnished by the
Architect to the Design/Builder for the completion of the Project, conditioned
upon the Owner's execution of an agreement to cure the Design/Builder's default
in payment to the Architect for services previously performed and to indemnify
the Architect with regard to claims arising from such reuse without the
Architect's professional involvement.



 3.4

Submission or distribution of the Design/Builder's documents to meet official
regulatory requirements or for similar purposes in connection with the Project
is not to be construed as publication in derogation of the rights reserved in
Section 3.1.



6

ARTICLE 4   TIME

 4.1

Design/Builder shall prepare a schedule for the performance of the Basic and
Additional Services which shall not exceed the time limits contained in Section
10.1 and shall include allowances for reasonable periods of time required for
the Owner's review and for approval of submissions by authorities having
jurisdiction over the Project.



 4.2

If the Design/Builder is delayed in the performance of services under this Part
1 Agreement through no fault of the Design/Builder, or Architect or any of their
respective employees, agents, subcontractors or consultants any applicable
schedule shall be equitably adjusted.



ARTICLE 5   PAYMENTS

 5.2

Payments for Basic Services and Additional Services provided for in this Part 1
Agreement shall be made monthly on the basis set forth in Article 9.



 5.3

Within twenty-five (25) days of the Owner's receipt of a properly submitted and
correct Application for Payment, the Owner shall make payment to the
Design/Builder.



 5.4

Payments due the Design/Builder under this Part 1 Agreement which are not paid
when due shall bear interest from the date due at the rate specified in Section
9.5, or in the absence of a specified rate, at the legal rate prevailing where
the Project is located.



ARTICLE 6   DISPUTE RESOLUTION - MEDIATION AND ARBITRATION

 6.1

Claims, disputes or other matters in question between the parties to this Part 1
Agreement arising out of or relating to this Part 1 Agreement or breach thereof
shall be subject to and decided by mediation or arbitration. Such mediation or
arbitration shall be conducted in accordance with the Construction Industry
Mediation or Arbitration Rules of the American Arbitration Association currently
in effect. See Rider.



 6.2

In addition to and prior to arbitration, the parties shall endeavor to settle
disputes by mediation. Demand for mediation shall be filed in writing with the
other party to this Part 1 Agreement and with the American Arbitration
Association. A demand for mediation shall be made within a reasonable time after
the claim, dispute or other matter in question has arisen. In no event shall the
demand for mediation be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statute of repose or limitations.



 6.3

Demand for arbitration shall be filed in writing with the other party to this
Part 1 Agreement and with the American Arbitration Association. A demand for
arbitration shall be made within a reasonable time after the claim, dispute or
other matter in question has arisen. In no event shall the demand for
arbitration be made after the date when institution of legal or equitable
proceedings based on such claim, dispute or other matter in question would be
barred by the applicable statutes of repose or limitations.



 6.4

An arbitration pursuant to this Section may be joined with an arbitration
involving common issues of law or fact between the Design/Builder and any person
or entity with whom the Design/Builder or Owner has a contractual obligation to
arbitrate disputes.



 6.5

The award rendered by the arbitrator or arbitrators shall be final, and judgment
may be entered upon it in accordance with applicable law in any court having
jurisdiction thereof.



 6.6 et seq. See Rider.

ARTICLE 7   MISCELLANEOUS PROVISIONS

 7.1

Unless otherwise provided, this Part 1 Agreement shall be governed by the law of
the place where the Project is located.



 

7

 7.2

The Owner and the Design/Builder, respectively, bind themselves, their partners,
successors, assigns and legal representatives to the other party to this Part 1
Agreement and to the partners, successors and assigns of such other party with
respect to all covenants of this Part 1 Agreement. The Design/Builder shall not
assign this Part 1 Agreement or transfer any interest herein without the written
consent of the Owner. See Rider.



 7.3

Unless an existing environmental condition of which Design/Builder has notice is
exacerbated by Design/Builder or Architect or any of their respective employees,
agents, subcontractors or consultants, neither the design for nor the cost of
remediation of hazardous materials shall be the responsibility of the
Design/Builder.



 7.4

This Part 1 Agreement represents the entire and integrated agreement between the
Owner and the Design/Builder and supersedes all prior negotiations,
representations or agreements, either written or oral. This Part 1 Agreement may
be amended only by written instrument signed by both the Owner and the
Design/Builder.



 7.5

See Rider. Prior to the termination of the services of the Architect or any
other design professional designated in this Part 1 Agreement, the
Design/Builder shall identify to the Owner in writing another architect or
design professional with respect to whom the Owner has no reasonable objection,
who will provide the services originally to have been provided by the Architect
or other design professional whose services are being terminated.



7.5.1 See Rider.

ARTICLE 8   TERMINATION OF THE AGREEMENT

 8.1

This Part 1 Agreement may be terminated by either party upon seven (7) days'
written notice should the other party fail to perform substantially in
accordance with its terms through no fault of the party initiating the
termination.



 8.2

This Part 1 Agreement may be terminated by the Owner without cause and without
penalty upon at least seven (7) days' written notice to the Design/Builder.



 8.3

In the event of termination not the fault of the Design/Builder, the
Design/Builder shall be compensated for services performed to the termination
date, together with Reimbursable Expenses then due and a reasonable amount for
overhead and profit incurred in connection with the termination, for which the
Design/Builder is not otherwise compensated under this Part 1 Agreement.



ARTICLE 9   BASIS OF COMPENSATION

The Owner shall compensate the Design/Builder in accordance with Article 5,
Payments, and the other provisions of this Part 1 Agreement as described below.

 9.1 COMPENSATION FOR BASIC SERVICES

 9.1.1

FOR BASIC SERVICES, compensation shall be as follows:





 

 9.1.3

PAYMENTS shall be as follows:



Design/Builder's fee for Basic Services under this Part 1 Agreement shall be
Three Hundred Thousand and 00/100 ($300,000.00) Dollars. Notwithstanding
anything to the contrary contained herein, all payments hereunder shall be
subject to the customary and reasonable requirements of the Lender.

 9.2 COMPENSATION FOR ADDITIONAL SERVICES

 9.2.1

FOR ADDITIONAL SERVICES, compensation shall be as follows:



A predetermined amount agreed to by the parties prior to the start of such
Additional Services.



8

 9.3 REIMBURSABLE EXPENSES

 9.3.1

Reimbursable Expenses are in addition to Compensation for Basic and Additional
Services, and include actual expenditures made by the Design/Builder and the
Design/Builder's employees and contractors in the interest of the Project, as
follows:



Costs for all building permits.

 9.5 INTEREST PAYMENTS

 9.5.1

The rate of interest for past due payments shall be the lesser of the maximum
statutory rate of interest or eight percent (8.0%) per annum, unless otherwise
required by statute.



(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner's and
Design/Builder's principal places of business, at the location of the Project
and elsewhere may affect the validity of this provision. Specific legal advice
should be obtained with respect to deletion, modification or other requirements,
such as written disclosures or waivers.)

ARTICLE 10   OTHER CONDITIONS AND SERVICES

 10.1

The Basic Services to be performed shall be commenced on January 24, 2005 and,
subject to authorized adjustments and to delays not caused by the
Design/Builder, shall be completed within thirty (30) days following the date of
this Part 1 Agreement. The Design/Builder's Basic Services consist of those
described in Section 1.3 as part of Basic Services, and include normal
structural, mechanical, electrical and plumbing engineering and preliminary
design services.



 10.2

Services beyond those described in Paragraph 1.3 and Section 1.4 are as follows:
None.



(Insert descriptions of other services, identify Additional Services included
within Basic Compensation and modifications to the payment and compensation
terms included in this Agreement.)



 10.3

The Owner's preliminary program, budget and other documents, if any, are
enumerated as follows:



Title

Date

.1

Site plans as prepared by Praetorius & Conrad, P.C., Professional Engineering
and Land Surveying, P.O. Box 360, #74 Main Street, Saugerties, New York 12477 -
Six sheets dated 2/1/05 as follows: Existing Site Plan, Proposed site plan,
proposed grading plan, proposed photometric plan, erosion control details and
details sheet. Subject to revision and approval by design Builder and the Town
of Saugerties.



.2

Floor Plan.  

.3

Preliminary Elevations, dated 2/8/05, by Harlan-McGee of North America.  

This Agreement entered into as of the day and year first written above.

OWNER

SIMULAIDS, INC.

 

DESIGN/BUILDER

KINGSTON EQUIPMENT RENTAL, INC.

/s/ John McNeff 5/16/05

/s/ Rudie Baker 5/16/05

(Signature)

(Signature)

John McNeff, V.P. Operations

Rudie Baker, President

(Printed name and title)

(Printed name and title)

9

RIDER TO AIA DOCUMENT A191

PART 1 AGREEMENT

STANDARD FORM OF AGREEMENTS BETWEEN OWNER AND DESIGN/BUILDER

BETWEEN

SIMULAIDS, INC. AS "Owner"

AND

KINGSTON EQUIPMENT RENTAL, INC. AS "Design/Builder"

The provisions of this Rider shall supplement the provisions of the Agreement to
which they are attached, and in the event of any conflict between this Rider and
the Agreement, the provisions of this Rider shall control. Undefined capitalized
terms used herein shall have the meaning ascribed to them in the Agreement.



1.1.1 [continued]

Notwithstanding anything to the contrary contained herein, this Agreement
supercedes and replaces that certain letter agreement between Owner and Protrac
Construction, Inc., dated February 1, 2005, and such letter agreement shall no
longer be of any further force and effect as of the date hereof.





1.2.1 [continued]

Design/Builder hereby represents and warrants to Owner as follows:



.1

Design/Builder's Architect is and shall be throughout the Project duly licensed
as an "Architect" by the state where the Project is located and shall at all
times comply with the laws of such state with regard to the practice of
architecture and provide professional services that reflect the generally
accepted standards of professional care for first-class, commercial
manufacturing projects in Ulster County, New York;



.2

Design/Builder's engineers shall be licensed by the state in which the Project
is located to perform the particular kind of engineering services called for
(i.e., structural, mechanical, electrical or plumbing) and shall at all times
comply with the laws of said state with regard to the provision of such
services; and



.3

the Construction Documents shall be free from material defects which would cause
the Owner to incur additional significant costs during construction.



1.2.6 [continued]

The Design/Builder shall require each subcontractor, with a subcontract of
$100,000 or greater, to the extent of the Work to be performed by the
subcontractor, to be bound to the Design/Builder by terms of the Contract
Documents (except with regard to this Part 1 Agreement only the following
provisions: Sections 1.2.1, 1.2.2, 1.2.6, 1.2.7 (except for the applicable
limits of such insurance policies listed therein which shall be set at such
reasonable amounts given the nature and scope of each particular subcontract),
1.2.8, and 1.3 and Articles 3, 4, 6, 7, and 8), and to assume toward the
Design/Builder all the obligations and responsibilities, including the
responsibility for safety of the subcontractor's Work, which the Design/Builder,
by these Contract Documents (except with regard to this Part 1 Agreement only
the following provisions: Sections 1.2.1, 1.2.2, 1.2.6, 1.2.7 (except for the
applicable limits of such insurance policies listed therein which shall be set
at such reasonable amounts given the nature and scope of each particular
subcontract), 1.2.8, and 1.3 and Articles 3, 4, 6, 7, and 8), assumes toward the
Owner. The Design/Builder shall make available to each proposed subcontractor,
prior to the execution of the subcontract agreement, copies of the Contract
Documents to which the subcontractor will be bound, and, upon written request of
the subcontractor, identify to the subcontractor terms and conditions of the
proposed subcontract agreement which may be at variance with the Contract
Documents. Notwithstanding the foregoing, Design/Builder shall include the
following provision in each of its subcontracts, purchase orders or other
agreements related to the Project, regardless of the value of the subcontract
purchase order or Agreement: "[Subcontractor] hereby agrees that Simulaids, Inc.
shall be an intended third-party beneficiary of this agreement."



1.2.7

Design/Builder, at its sole cost and expense, shall cause the Architect, any
engineer and all persons or entities rendering architectural services,
engineering services and other design services for the Project to maintain
retroactive to the date of this Agreement or from the first day services were
rendered, and at all times during the term of this Agreement, insurance policies
issued by insurance companies licensed to do business in the state where the
Project is located having a rating of not less than Financial Class VIII and
Policy Holder Rating "A" in the current issue of Best's Insurance Code, and
reasonably acceptable to Owner, including without limitation, coverages
providing for any and all insurable liabilities arising from the rendering of or
failure to render professional services as detailed in this Agreement on the
part of Design/Builder and including, without limitation, contractual liability
coverage, such insurance, known as professional liability insurance, in amounts
not less than $2,000,000 for each design professional, including, without
limitation, the Architect and the engineers providing any required mechanical,
electrical and plumbing design services. Design/Builder at its expense, shall
obtain a contingent professional liability insurance policy in an amount not
less than $2,000,000 per project or annual aggregate if the subcontractors
assisting on the design are not already carrying $2,000,000 in professional
liability insurance including coverage for design errors and omissions. If the
aforesaid professional liability insurance policies are written on a claims-made
basis, the named insured shall purchase coverage for the three year period
following completion of the Project or tail coverage for three years. All other
insurance required hereunder shall be written on an occurrence basis. During the
Project, Design Builder at its expense shall provide insurance coverages with
the limits listed below:



.1

Commercial General Liability insurance in the amount of $1,000,000 per
occurrence, $2,000,000 general aggregate, for bodily injury, including death,
property damage, bodily injury, personal injury and contractual liability
(covering the hold harmless requirements of this Agreement);



.2

Worker's Compensation insurance including statutory disability benefits,
occupational diseases and employer's liability coverages in the greater of
statutory amounts and $1,000,000 each;



.3

Comprehensive Automobile Liability insurance including coverage for non-owned
and hired vehicles in the amount of $1,000,000 per occurrence for bodily injury
and property damage; and



.4

Umbrella coverage of $5,000,000 combined single limit any one occurrence in
excess of the coverages listed in .1 and .3 above.



1.2.8

Each insurance policy required to be carried pursuant to paragraph 1.2.7 hereof,
except for the professional liability policy, shall name Simulaids, Inc., the
Aristotle Corporation, Nasco Holdings, Inc., Geneve Corporation, Geneve
Holdings, Inc. and Ulster County Industrial Development Authority as "additional
insureds" and Manufacturers and Traders Trust Company "as their interests may
appear". Prior to execution of this Agreement, Design/Builder shall deliver to
Owner evidence that all insurance coverages required hereunder are in effect,
disclosing any deductibles and self-insured retention, that the premiums for all
policies have been paid in full and that all policies provide that they will not
be cancelled before the expiration date thereof without the issuing company
giving at least thirty (30) days written notice to Owner. Design/Builder shall
maintain the afore-required policies of general liability and professional
liability insurance for a period of at least three (3) years after completion of
construction of the Project. Acceptance by Owner of insurance binders or
policies which do not conform to the requirements contained in this Agreement
shall not relieve Design/Builder of the obligation to provide insurance
conforming to the requirements herein contained. All insurance policies
maintained by Design /Builder as provided herein shall contain an agreement by
the insurer waiving the insurer's right of subrogation against Owner.



1.2.9

Notwithstanding anything to the contrary contained herein, the Project shall be
exempt from all New York State sales tax and all prices and costs herein
provided by Design/Builder shall reflect such exemption. Owner shall provide
Design/Builder, its subcontractors and material suppliers, with the necessary
certificate evidencing such tax exemption.



1.2.10

Design/Builder hereby acknowledges that the Ulster County Industrial Development
Authority ("IDA") through Manufactures and Traders Trust Company ("Lender") is
providing financing for the Project. Design/Builder agrees to cooperate with
Owner in providing all necessary documentation required of Owner by the IDA or
Lender, including, without limitation, statements of the value of all sales and
use tax exemptions, and Design/Builder agrees to comply with all reasonable and
customary requirements of Lender. In addition, Design/Builder acknowledges that
the Owner pursuant to its transaction with the IDA will transfer a leasehold
interest in the Project site to the IDA and become a tenant at the Project site
pursuant to a lease with the IDA.



2

1.3.3 [continued]

As part of the Basic Services, Design/Builder shall advise Owner in a timely
fashion so as not to delay the progress of the Work, as to all permits,
approvals, inspections, tests and certificates that are required for demolition,
construction and use and occupancy of the Project by all governmental
authorities having jurisdiction over the Project site. Notwithstanding the
foregoing, the Design/Builder shall not be responsible for obtaining the Site
Permits.



1.3.4 [continued]

General site planning, including, without limitation, ingress and egress,
driveways, parking, drainage and building interface with Project site is the
responsibility of the Civil Engineer, provided, however, Design/Builder shall be
responsible for coordination of its Work with the site plans prepared by Civil
Engineer and shall ensure that the Work complies with the requirements set forth
in any such site plans.



2.1.4 [continued]

The Design/Builder shall review information provided by the Owner for the
completeness necessary to the performance of the Design/Builder's services.



3.1. [continued]

Notwithstanding anything to the contrary herein set forth, the Owner, its
successors and assigns, may use all instruments of service, including without
limitation, all drawings, plans, specifications, computations, sketches, data,
surveys, models, photographs, renderings, and other like materials relating to
the services, and such use shall be without restriction at any time in
connection with the Project site in question and without the involvement of
Design/Builder, Architect or any of Design/Builder's consultants, except that
Design/Builder and Architect shall not have any liability for modifications made
to the instruments of service by third parties. Specifically and without
limitation, Owner shall have the right to use the instruments of service for
future additions or alterations to this Project or other projects on the Project
site without the necessity to obtain the agreement of the Design/Builder,
Architect or the Design/Builder's consultants. The Design/Builder, Architect and
their consultants shall incur no liability for Owner's use of the instruments of
service other than in connection with the Project. Design/Builder shall deliver
one complete set of all Instruments of Service in hard copy and are in
electronic copy (in the most recent CAD format or as otherwise requested by the
Owner) to Owner at the conclusion of the Project, or termination of the services
of the Design/Builder, whichever is earlier, and Design/Builder shall clearly
mark, label and identify all instruments of service and deliver same in good
order to Owner. Design/Builder hereby agrees to indemnify and hold Owner
harmless against any claims, liabilities, damages, losses, costs and expenses
arising from infringement of the Drawings and Specifications on another's patent
or copyright rights. Design/Builder further agrees to obtain Owner's approval
prior to incurring any royalty and license fees payable in connection with the
Project.



6.1 [continued]

Any controversy or claim arising out of or relating to a breach of this
Agreement shall be decided by arbitration in accordance with the then current
Expedited Procedures of the Construction Arbitration Rules of the American
Arbitration Association (hereinafter referred to as the "AAA Rules"), except as
noted below and unless the parties mutually agree otherwise. No such arbitration
shall excuse performance of any obligation hereunder. Each party hereto agrees
that it will faithfully observe this agreement to arbitrate and the AAA Rules as
modified hereby and to abide by and perform any award rendered by the
arbitrators, and that a judgment of any court having jurisdiction may be entered
on the award. The AAA Rules are modified as follows:



(a) Section R-8(b) is deleted.

(b) Section R-11 is deleted and replaced with the following: "The parties agree
to hold the arbitration in Saugerties, New York, or elsewhere in the County of
Ulster, New York;

(c) The last sentence of Section R-21(a) shall be deleted and replaced with:
"The preliminary hearing may be conducted by telephone at the request of any
party".

(d) Section R-40 is deleted and the following is inserted in place thereof:

R-40. Serving of Notice



3

(a) Any papers, notices, or process necessary or proper for the initiation or
continuation of an arbitration under these rules, for any court action in
connection therewith, or for the entry of judgment on any award made under these
rules shall be in writing and served on a party when sent by certified mail,
return receipt requested or by nationally recognized overnight courier service
with computerized tracking capabilities to the address of each party on the
first page of this Agreement.

(b) Unless otherwise instructed by the AAA or by the arbitrator, any documents
submitted by any party to the AAA or to the arbitrator shall simultaneously be
provided to the other party or parties to the arbitration."

(e) Section F-3 is hereby deleted.

(f) The time period of 30 days in Section F-9 is hereby amended to be 45 days.

(g) The arbitration will be held in the presence of three (3) arbitrators and
Owner and Design/Builder agree to each appoint one arbitrator who has at least
ten (10) years of experience in constructing manufacturing facilities in Ulster
County, New York, and the first two arbitrators shall select the third, all
pursuant to Section R-18 relating to the appointment of a neutral arbitrator;

(h) Notwithstanding any AAA Rules to the contrary, the following discovery rules
shall apply: (i) the parties shall disclose the name and address of all persons
having knowledge of the claims; (ii) the parties shall disclose all documents
related to the claims; (iii) the parties shall specify, in detail, all damages,
by amount and category; (iv) the parties shall disclose all experts and state,
in writing, the opinion of each expert, the grounds for that opinion and the
facts relied on in reaching that opinion; (v) the parties shall have the duty to
supplement disclosure as further information becomes available; (vi) for
Expedited Procedures, the disclosures required under this subsection (h) shall
be made to all parties to the arbitration on or before seven (7) days before the
hearing; (vii) for all other cases, the disclosures required under this
subsection (h) shall be made to all parties to the arbitration on or before
thirty (30) days after the submission of a claim(s) to arbitration; (viii) the
arbitrator (or panel of arbitrators) may adjust the timing of disclosure, or
require additional disclosure or depositions in his/her/their sole discretion.

6.6

Unless otherwise agreed in writing, the Design/Builder shall continue to provide
services and shall maintain progress during any arbitration proceedings,
provided such continuation by Design/Builder will not exacerbate the claim that
is the subject of the pending arbitration, and the Owner shall continue to make
payments to the Design/Builder in accordance with Articles 5 and 9, but the
Owner shall be under no obligation to make payments on or against any claims or
amounts in dispute during any arbitration proceeding to resolve those claims or
amounts in dispute.



6.7

This Article 6 shall survive completion or termination of this Part 1 Agreement.



7.2 [continued]

Notwithstanding the foregoing to the contrary, Owner may, without the consent of
Design/Builder, collaterally assign this Agreement to Lender or any other entity
providing construction financing or credit enhancement for the Project.



7.5

Design/Builder hereby agrees that Harlan-McGee of North America, as Architect,
shall not be voluntarily replaced on the Project by Design/Builder without the
prior written consent of the Owner, not to be unreasonably withheld.



7.5.1

Mechanical, electrical and plumbing subcontractors may participate in design
provided that the Architect or any engineer working under the auspices of
Architect or Design/Builder incorporates such design into the Drawings and
Specifications so that Design/Builder remains liable for errors and omissions.





4

AIA® Document A191™ - 1996 Part 2

Standard Form of Agreement Between Owner and Design/Builder

Part 2 Agreement

TABLE OF ARTICLES

PART 2 AGREEMENT

1. GENERAL PROVISIONS

2. OWNER

3. DESIGN/BUILDER

4. TIME

5. PAYMENTS

6. PROTECTION OF PERSONS AND PROPERTY

7. INSURANCE AND BONDS

8. CHANGES IN THE WORK

9. CORRECTION OF WORK

10. DISPUTE RESOLUTION - MEDIATION AND ARBITRATION

11. MISCELLANEOUS PROVISIONS

12. TERMINATION OF THE AGREEMENT

13. BASIS OF COMPENSATION

14. OTHER CONDITIONS AND SERVICES

AGREEMENT

made as of the 16th day of May in the year of 2005



(In words, indicate day, month and year.)

BETWEEN

the Owner:



(Name and address)

Simulaids, Inc.

16 Dixon Avenue

P.O. Box 807

Woodstock, NY 12498

and the Design/Builder:

(Name and address)

Kingston Equipment Rental, Inc.

78 Stone Road

West Hurley, NY 12491

For the following Project:

(Include Project name, location and a summary description.)

Construction of a new manufacturing facility, located at 165 Malden Turnpike,
Saugerties, NY. The proposed new manufacturing facility shall consist of a
81,250 square foot metal building, including 5,000 square feet of office space
and shall be used by Owner for the purposes set forth in Exhibit A. The Project
includes all excavations, grading, sitework, landscaping and paving in
accordance with the Contract Documents.

The architectural services described in Article 3 will be provided by the
following person or entity who is lawfully licensed to practice architecture in
the State of New York:



1

Name and address

Registration Number

Relationship to Design/Builder

Harlan-McGee of North America

4000 Silver Beach Road

Malta, NY 12020

 

Subcontractor

Normal structural, mechanical and electrical engineering services will be
provided contractually through the Architect except as indicated below:

Name, address and discipline

Registration Number

Relationship to Design/Builder

Site Plans

:



Praetorius & Conrad, P.C.

Professional Engineering and Land Surveying

P.O. Box 360

74 Main Street

Saugerties, NY 12477

 

None

Praetorius & Conrad, P.C., Professional Engineering and Land Surveying, the
Civil Engineer, is an independent contractor retained by Owner, at its sole cost
and expense. Except as otherwise provided herein, Design/Builder shall not be
liable for the plans and specifications prepared by Civil Engineer nor for
preparing and obtaining the: (i) stormwater pollution prevention plan (SWAPPP)
pursuant to the S.P.D.E.S. General Permit GP-02-01 for construction activities,
(ii) Town of Saugerties site plan approval, (iii) NYSDEC air quality permit and
(iv) NYSDEC Notice of Intent Filing. All such permits listed in this paragraph
are required to be obtained by the Civil Engineer and shall hereinafter be
referred to as the Site Permits. Notwithstanding the foregoing, Design/Builder
shall be required to coordinate the Work with the plans and specifications
prepared by Civil Engineer. Any reference in this Agreement to engineers for
which Design/Builder is responsible shall exclude the Civil Engineer, except for
the coordination responsibilities as aforesaid.

 

Soil Engineer

:



Daniel G. Loucks, P. E.

Geotechnical Engineer

P.O. Box 163

Ballston Spa, NY 12020

The Owner and the Design/Builder agree as set forth below and in the Rider,
attached hereto and made a part hereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

TERMS AND CONDITIONS - PART 2 AGREEMENT

ARTICLE 1   GENERAL PROVISIONS

 1.1 BASIC DEFINITIONS

 1.1.1

The Contract Documents consist of the Part 1 Agreement to the extent not
modified by this Part 2 Agreement, this Part 2 Agreement, those portions of the
Design/Builder's Proposal that are specifically incorporated into this Part 2
Agreement and written addenda to the Proposal identified in Article 14, the
Construction Documents approved by the Owner in accordance with Section 3.2.3
and Modifications issued after execution of this Part 2 Agreement. A
Modification is a Change Order or a written amendment to this Part 2 Agreement
signed by both parties, or a Construction Change Directive issued by the Owner
in accordance with Section 8.3. See Rider.



 1.1.2

The term "Work" means the construction and services provided by the
Design/Builder to fulfill the Design/Builder's obligations, including, without
limitation, all design and construction, labor, materials and equipment required
to complete the Project.



 1.1.3 et. seq. See Rider.

 1.2 EXECUTION, CORRELATION AND INTENT

 1.2.1

It is the intent of the Owner and Design/Builder that the Contract Documents
include all items necessary for proper execution and completion of the Work. The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Design/Builder shall be
required only to the extent consistent with and reasonably inferable from the
Contract Documents as being necessary to produce the intended results. Words
that have well-known technical or construction industry meanings are used in the
Contract Documents in accordance with such recognized meanings.



 1.2.2

If the Design/Builder believes or is advised by the Architect or by another
design professional retained to provide services on the Project that
implementation of any instruction received from the Owner would cause a
violation of any applicable law, the Design/Builder shall immediately notify the
Owner and promptly confirm such notice in writing. Neither the Design/Builder
nor the Architect shall be obligated to perform any act which either believes
will violate any applicable law.



 1.2.3

Nothing contained in this Part 2 Agreement shall create a contractual
relationship between the Owner and any person or entity other than the
Design/Builder, except it is understood and agreed that the Owner is an intended
third-party beneficiary of all contracts between Design/Builder and the
Architect, any engineer, other design professionals, as well as a third-party
beneficiary of all of Design/Builder's subcontracts, purchase orders, and other
agreements related to this Project. See Rider.



 1.3 OWNERSHIP AND USE OF DOCUMENTS

 1.3.1

Drawings, specifications, and other documents and electronic data furnished by
the Design/Builder are instruments of service. The Design/Builder's Architect
and other providers of professional services shall retain all common law,
statutory and other reserved rights, including copyright in those instruments of
service furnished by them. Drawings, specifications, and other documents and
electronic data are furnished for use solely with respect to this Part 2
Agreement. The Owner shall be permitted to retain copies, including reproducible
copies, of the drawings, specifications, and other documents and electronic data
furnished by the Design/Builder for information and reference in connection with
the Project except as provided in Sections 1.3.2 and 1.3.3. See Rider.



 1.3.2

Drawings, specifications, and other documents and electronic data furnished by
the Design/Builder shall not be used by the Owner or others on other projects,
except by agreement in writing and with appropriate compensation to the
Design/Builder, unless the Design/Builder is adjudged to be in default under
this Part 2 Agreement or under any other subsequently executed agreement.



 

 

 

 

3

 1.3.3

If the Design/Builder defaults in the Design/Builder's obligations to the Owner,
the Architect shall grant a license to the Owner to use the drawings,
specifications, and other documents and electronic data furnished by the
Architect to the Design/Builder for the completion of the Project, conditioned
upon the Owner's execution of an agreement to cure the Design/Builder's default
in payment to the Architect for services previously performed and to indemnify
the Architect with regard to claims arising from such reuse without the
Architect's professional involvement.



 1.3.4

Submission or distribution of the Design/Builder's documents to meet official
regulatory requirements or for similar purposes in connection with the Project
is not to be construed as publication in derogation of the rights reserved in
Section 1.3.1.



ARTICLE 2   OWNER

 2.1

The Owner shall designate a representative authorized to act on the Owner's
behalf with respect to the Project, which for the purposes of this Agreement
shall be Jack McNeff. The Owner or such authorized representative shall review
documents submitted by the Design/Builder and shall render decisions in a timely
manner and in accordance with the schedule accepted by the Owner; provided,
however, the Owner's obligation to review documents submitted by the
Design/Builder under this Section 2.1 shall not give rise to any liability on
the part of Owner for the accuracy of such submitted documents or their
compliance with laws. The Owner may obtain independent review of the Contract
Documents by a separate architect, engineer, contractor or cost estimator under
contract to or employed by the Owner. Such independent review shall be
undertaken at the Owner's expense in a timely manner and shall not delay the
orderly progress of the Work. Owner and Design/Builder hereby agree to comply
with the design production and review schedule attached to the Part 1 Agreement
as Exhibit B, which the parties hereby agree gives each sufficient time to
perform the task stated therein.



 2.2

The Owner may appoint an on-site project representative to observe the Work.



 2.3

The Design/Builder shall secure all building and other permits, licenses and
inspections required for demolition, construction and use and occupancy of the
Project, except for the Site Permits, at Owner's sole cost and expense.



 2.4

The Owner shall furnish services of land surveyors, and other consultants for
subsoil, air and water conditions, in addition to those provided under the Part
1 Agreement, when such services are deemed necessary by the Design/Builder to
properly carry out the design services required by this Part 2 Agreement.



 2.4.1 et seq. See Rider.

 2.5

The Owner shall disclose, to the extent known to the Owner, the results and
reports of prior tests, inspections or investigations conducted for the Project
involving: structural or mechanical systems; chemical, air and water pollution;
hazardous materials; or other environmental and subsurface conditions. The Owner
shall disclose all information known to the Owner regarding the presence of
pollutants at the Project's site conditions that could materially impair
Design/Builder's obligations. See Rider.



 2.6

The Owner shall furnish all legal, accounting and insurance counseling services
as may be necessary at any time for the Project, including such auditing
services as the Owner may require to verify the Design/Builder's Applications
for Payment. Notwithstanding the foregoing, Design/Builder, at its expense, is
responsible for maintaining complete and accurate books and records of all costs
associated with the Project in accordance with general accepted accounting
principles.



 2.7

Those services, information, surveys and reports required by Sections 2.4
through 2.6 which are within the Owner's control and in existence on the date of
this Agreement shall be furnished at the Owner's expense, including, without
limitation, all approved site plans prepared by the Civil Engineer, tests by the
Soil Engineer and the Site Permits, and the Design/Builder shall be entitled to
rely upon the accuracy and completeness thereof, except to the extent the Owner
advises the Design/Builder to the contrary in writing.



4

 2.8

If the Owner requires the Design/Builder to maintain any special insurance
coverage, policy, amendment, or rider, the Owner shall pay the additional cost
thereof, except as otherwise stipulated in this Part 2 Agreement.



 2.9

If the Owner observes or otherwise becomes aware of a fault or defect in the
Work or nonconformity with the Design/Builder's Proposal or the Construction
Documents, the Owner shall give prompt written notice thereof to the
Design/Builder.



 2.10

The Owner shall, at the request of the Design/Builder, prior to execution of
this Part 2 Agreement, furnish to the Design/Builder reasonable evidence that
financial arrangements have been made to fulfill the Owner's obligations under
the Contract.



 2.11

The Owner shall communicate with persons or entities employed or retained by the
Design/Builder through the Design/Builder, unless otherwise directed by the
Design/Builder.



ARTICLE 3   DESIGN/BUILDER

 3.1 SERVICES AND RESPONSIBILITIES

 3.1.1

Design services required by this Part 2 Agreement shall be performed by
qualified architects, engineers and other design professionals. Except for the
Civil Engineer and Soil Engineer, the contractual obligations of such
professional persons or entities are undertaken and performed in the interest of
the Design/Builder, except it is understood and agreed that the Owner is an
intended third-party beneficiary of all contracts by Design/Builder with design
professionals, subcontracts, purchase orders and other agreements between
Design/Builder and third parties relating to this Agreement. See Rider.



 3.1.2

The agreements between the Design/Builder and the persons or entities identified
in this Part 2 Agreement, and any subsequent modifications, shall be in writing.
These agreements, including financial arrangements with respect to this Project,
shall be promptly and fully disclosed to the Owner prior to furnishing the Basic
Services or beginning any Work.



 3.1.3

The Design/Builder shall be responsible to the Owner for acts and omissions of
the Design/Builder's employees, subcontractors and their agents and employees,
and other persons, including the Architect and other design professionals,
performing any portion of the Design/Builder's obligations under this Part 2
Agreement.



3.1.4 et seq. See Rider.

 3.2 BASIC SERVICES

 3.2.1

The Design/Builder's Basic Services are described below and in Article 14. See
Rider.



 3.2.2

The Design/Builder shall designate a representative authorized to act on the
Design/Builder's behalf with respect to the Project. See Rider.



 3.2.2.1 et seq.

See Rider.



 3.2.3

The Design/Builder shall submit Construction Documents for review and approval
by the Owner. Construction Documents may include drawings, specifications, and
other documents and electronic data setting forth in detail the requirements for
construction of the Work, and shall:



.1

be consistent with the intent of the Design/Builder's Proposal and establish the
scope of the Work in detail;



.2

provide information for the use of those in the building trades; and



.3

include documents required for regulatory agency approvals except for the site
plans prepared by the Civil Engineer.



 3.2.3.1 See Rider.

 

5

 3.2 4

The Design/Builder, with the cooperation of the Owner, shall file documents
required to obtain necessary approvals of governmental authorities having
jurisdiction over the Project, except for the Site Permits.



 3.2.5

Unless otherwise provided in the Contract Documents, the Design/Builder shall
provide or cause to be provided and shall pay for design services, labor,
materials, equipment, tools, construction equipment and machinery, water, heat,
utilities, transportation and other facilities and services necessary for proper
execution and completion of the Work, whether temporary or permanent and whether
or not incorporated or to be incorporated in the Work. See Rider.



 3.2.5.1 See Rider.

 3.2.6

The Design/Builder shall be responsible for all construction means, methods,
techniques, sequences and procedures, and for coordinating all portions of the
Work under this Part 2 Agreement.



 3.2.7

The Design/Builder shall keep the Owner informed of the progress and quality of
the Work, and shall provide the Owner and its representatives access to the Work
in preparation and progress wherever located; provided, however, representatives
of Owner's lender and Owner's separate contractors must sign in with the Project
Superintendent if accessing the site during Design/Builder's work hours.



 3.2.8

The Design/Builder shall be responsible for correcting Work which does not
conform to the Contract Documents. See Rider.



 3.2.9

The Design/Builder warrants to the Owner that materials and equipment furnished
under the Contract will be of good quality and new unless otherwise required or
permitted by the Contract Documents, that the construction will be free from
faults and defects, and that the construction will conform with the requirements
of the Contract Documents. Construction not conforming to these requirements,
including substitutions not properly approved by the Owner, shall be corrected
in accordance with Article 9. See Rider.



 3.2.10

The Design/Builder shall secure and pay for, at Owner's sole cost and expense,
building and other permits and governmental fees, licenses and inspections
necessary for the proper execution and completion of the Work, excluding the
Site Permits, which are either customarily secured after execution of a contract
for construction or are legally required at the time the Design/Builder's
Proposal was first submitted to the Owner. See Rider.



 3.2.11

The Design/Builder shall comply with and give notices required by laws,
ordinances, rules, regulations and lawful orders of public authorities relating
to the Project.



 3.2.11.1 et seq. See Rider.

 3.2.12

The Design/Builder shall pay royalties and license fees for patented designs,
processes or products. The Design/Builder shall defend suits or claims for
infringement of patent rights and shall hold the Owner harmless from loss on
account thereof, but shall not be responsible for such defense or loss when a
particular design, process or product of a particular manufacturer is required
and directly secured from the manufacturer or other by the Owner. However, if
the Design/Builder has reason to believe the use of a required design, process
or product is an infringement of a patent, the Design/Builder shall be
responsible for such loss unless such information is promptly furnished to the
Owner. See Rider.



 3.2.13

The Design/Builder shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under this Part
2 Agreement. At the completion of the Work, the Design/Builder shall remove from
the site waste materials, rubbish, the Design/Builder's tools, construction
equipment, machinery, and surplus materials. See Rider.



 3.2.14

The Design/Builder shall notify the Owner when the Design/Builder believes that
the Work or an agreed upon portion thereof is substantially completed. See
Rider.



6

 3.2.15

The Design/Builder shall maintain at the site for the Owner one record copy of
the drawings, subcontracts, purchase orders, specifications, product data,
samples, shop drawings, Change Orders and other modifications, with pricing
information redacted to the extent desired by Design/Builder, in good order and
regularly updated to record the completed construction. These shall be delivered
to the Owner upon completion of construction and prior to final payment.



 3.3 ADDITIONAL SERVICES

 3.3.1

The services described in this Section 3.3 are not included in Basic Services
unless so identified in Article 14, and they shall be paid for by the Owner as
provided in this Part 2 Agreement, in addition to the compensation for Basic
Services. The services described in this Section 3.3 shall be provided only if
authorized in writing by the Owner.



 3.3.2

Making revisions in drawings, specifications, and other documents or electronic
data when such revisions are required by the enactment or revision of codes,
laws or regulations subsequent to the preparation of such documents or
electronic data.



 3.3.3

Providing consultation concerning replacement of Work damaged by fire or other
cause during construction, and furnishing services required in connection with
the replacement of such Work.



 3.3.4

Providing services in connection with all arbitration proceedings or legal
proceedings, except where the Design/Builder is a party thereto.



 3.3.5

Providing coordination of construction performed by the Owner's own forces or
separate contractors employed by the Owner beyond the requirements of paragraphs
4.4 and 11.3.2 hereof, and coordination of services required in connection with
construction performed and equipment supplied by the Owner.



 3.3.6

Preparing a set of reproducible record documents or electronic data showing
significant changes in the Work made during construction.



 3.3.7

Providing assistance in the utilization of equipment or systems such as
preparation of operation and maintenance manuals, training personnel for
operation and maintenance, and consultation during operation.



ARTICLE 4   TIME

 4.1

The Owner and the Design/Builder shall perform their respective obligations as
expeditiously as is consistent with reasonable skill and care and the orderly
progress of the Project.



 4.2

Time limits stated in the Contract Documents are of the essence. The Work to be
performed under this Part 2 Agreement shall commence upon receipt of a notice to
proceed unless otherwise agreed and, subject to authorized Modifications,
Substantial Completion shall be achieved on or before the date established in
Article 14. Owner shall not issue the notice to proceed until all of the Site
Permits have been obtained, except for the Air Pollution Control Permit.



 4.3

Substantial Completion is the stage in the progress of the Work when the Work or
designated portion thereof is sufficiently complete in accordance with the
Contract Documents so the Owner can occupy or utilize the Work for its intended
use. See Rider.



 4.4

See Rider.



 4.4.1 et seq. See Rider.

 

 

 

7

 4.5

If the Design/Builder is delayed at any time in the progress of the Work by an
act or neglect of the Owner, Owner's employees, or separate contractors employed
by the Owner, or by changes ordered in the Work and required through no fault of
Design/Builder, or by labor disputes, fire, unusual delay in deliveries, adverse
weather conditions not reasonably anticipatable, unavoidable casualties or other
causes beyond the Design/Builder's control, or by delay authorized by the Owner
pending arbitration, or by other causes which the Owner and Design/Builder agree
may justify delay, then the Contract Time shall be reasonably extended by Change
Order. See Rider.



ARTICLE 5   PAYMENTS

 5.1 PROGRESS PAYMENTS

 5.1.1

The Design/Builder shall deliver to the Owner itemized Applications for Payment
in such detail as indicated in Article 14. See Rider.



 5.1.1.1 et seq. See Rider.

 5.1.2

Within ten (10) days of the Owner's receipt of a properly submitted and correct
Application for Payment, the Owner shall make payment to the Design/Builder. See
Rider.



 5.1.3

The Application for Payment shall constitute a representation by the
Design/Builder to the Owner that the design and construction have progressed to
the point indicated, the quality of the Work covered by the application is in
accordance with the Contract Documents, and the Design/Builder is entitled to
payment in the amount requested. See Rider.



 5.1.4

Upon receipt of payment from the Owner, the Design/Builder shall promptly pay
the Architect, other design professionals and each contractor the amount to
which each is entitled in accordance with the terms of their respective
contracts. See Rider.



 5.1.5

The Owner shall have no obligation under this Part 2 Agreement to pay or to be
responsible in any way for payment to the Architect, another design professional
or a contractor performing portions of the Work.



 5.1.6

Neither progress payment nor partial or entire use or occupancy of the Project
by the Owner shall constitute an acceptance of Work not in accordance with the
Contract Documents. See Rider.



 5.1.7

The Design/Builder warrants that title to all construction covered by an
Application for Payment will pass to the Owner no later than the time of
payment. The Design/Builder further warrants that upon submittal of an
Application for Payment all construction for which payments have been received
from the Owner shall be free and clear of liens, claims, security interests or
encumbrances in favor of the Design/Builder or any other person or entity
performing construction at the site or furnishing materials or equipment
relating to the construction. See Rider.



5.1.7.1 See Rider.

 5.1.8

At the time of Substantial Completion, the Owner shall pay the Design/Builder
the retainage, if any, less 200% of the reasonable cost to correct or complete
incorrect or incomplete Work. Final payment of such withheld sum shall be made
upon correction or completion of such Work.



 5.2 FINAL PAYMENTS

 5.2.1

Neither final payment nor amounts retained, if any, shall become due until the
Design/Builder submits to the Owner: (1) an affidavit that payrolls, bills for
materials and equipment, and other indebtedness connected with the Work for
which the Owner or Owner's property might be responsible or encumbered (less
amounts withheld by the Owner) have been paid or otherwise satisfied; (2) a
certificate evidencing that insurance required by the Contract Documents to
remain in force after final payment is currently in effect and will not be
canceled or allowed to expire until at least 30 days' prior written notice has
been given to the Owner; (3) a written statement that the Design/Builder knows
of no substantial reason that the insurance will not be renewable to cover the
period required by the Contract Documents; (4) consent of surety, if any, to
final payment; and (5) if required by the Owner, other data establishing payment
or satisfaction of obligations, such as receipts, releases and waivers of liens,
claims,





8

security interests or encumbrances arising out of the Contract, to the extent
and in such form as may be designated by the Owner. If a contractor or other
person or entity entitled to assert a lien against the Owner's property refuses
to furnish a release or waiver required by the Owner, the Design/ Builder may
furnish a bond satisfactory to the Owner to indemnify the Owner against such
lien. If such lien remains undischarged after payments are made, the
Design/Builder shall indemnify the Owner for all loss and cost, including
reasonable attorneys' fees incurred as a result of such lien, and Owner may
withhold sufficient monies to support that indemnification.

 5.2.2

When the Work has been completed and the contract fully performed, the
Design/Builder shall submit a final application for payment to the Owner, who
shall make final payment within 30 days of receipt.



 5.2.3

The making of final payment shall constitute a waiver of claims by the Owner
except those arising from:



.1

liens, claims, security interests or encumbrances arising out of the Contract
and unsettled;



.2

failure of the Work to comply with the requirements of the Contract Documents;
or



.3

terms of special warranties required by the Contract Documents.



 5.2.4

Acceptance of final payment shall constitute a waiver of all claims by the
Design/Builder except those previously made in writing and identified by the
Design/Builder as unsettled at the time of final Application for Payment.



 5.3 INTEREST PAYMENTS

 5.3.1

Payments due the Design/Builder under this Part 2 Agreement which are not paid
when due shall bear interest from the date due at the rate specified in Article
13.



ARTICLE 6   PROTECTION OF PERSONS AND PROPERTY

 6.1

The Design/Builder shall be solely responsible for initiating, maintaining and
providing supervision of all safety precautions and programs in connection with
the performance of this Part 2 Agreement.



 6.2

The Design/Builder shall take reasonable precautions for the safety of, and
shall provide reasonable protection to prevent damage, injury or loss to: (1)
employees on the Work and other persons who may be affected thereby; (2) the
Work and materials and equipment to be incorporated therein, whether in storage
on or off the site, under care, custody, or control of the Design/Builder or the
Design/Builder's contractors; and (3) other property at or adjacent thereto,
such as trees, shrubs, lawns, walks, pavements, roadways, structures and
utilities not designated for removal relocation or replacement in the course of
construction.



 6.3

The Design/Builder shall give notices and comply with applicable laws,
ordinances, rules, regulations and lawful orders of public authorities bearing
on the safety of persons or property or their protection from damage, injury or
loss.



 6.3.1 et seq. See Rider.

 6.4

The Design/Builder shall promptly remedy damage and loss (and, with respect to
property losses, shall be entitled to reimbursement from insurance provided or
required by the Contract Documents) to property at the site caused in whole or
in part by the Design/Builder, a contractor of the Design/Builder or anyone
directly or indirectly employed by any of them, or by anyone for whose acts they
may be liable.



ARTICLE 7   INSURANCE AND BONDS

 7.1 DESIGN/BUILDER'S LIABILITY INSURANCE

 7.1.1

The Design/Builder shall purchase from and maintain, in a company or companies
lawfully authorized to do business in the jurisdiction in which the Project is
located, such insurance as will protect the Design/Builder from claims set forth
below which may arise out of or result from operations under this Part 2
Agreement by the Design/Builder or by a contractor of the Design/Builder, or by
anyone directly or indirectly employed by any of them, or by anyone for whose
acts any of them may be liable:



.1

claims under workers' compensation, disability benefit and other similar
employee benefit laws that are applicable to the Work to be performed;



9

.2

claims for damages because of bodily injury, occupational sickness or disease,
or death of the Design/Builder's employees;



.3

claims for damages because of bodily injury, sickness or disease, or death of
persons other than the Design/Builder's employees;



.4

claims for damages covered by usual personal injury liability coverage which are
sustained (1) by a person as a result of an offense directly or indirectly
related to employment of such person by the Design/Builder or (2) by another
person;



.5

claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property, including loss of use resulting therefrom;



.6

claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle; and



.7

claims involving contractual liability insurance applicable to the
Design/Builder's obligations under Section 11.5.



 7.1.2

The insurance required by Section 7.1.1 shall be written for not less than
limits of liability specified in this Part 2 Agreement or required by law,
whichever coverage is greater. Coverages shall be written on an occurrence
basis, and shall be maintained without interruption from date of commencement of
the Work until date of final payment and termination of any coverage required to
be maintained after final payment. See Rider.



 7.1.2.1 et seq. See Rider.

 7.1.3

Certificates of Insurance acceptable to the Owner shall be delivered to the
Owner immediately after execution of this Part 2 Agreement. These Certificates
and the insurance policies required by this Section 7.1 shall contain a
provision that coverages afforded under the policies will not be canceled or
allowed to expire until at least 30 days' prior written notice has been given to
the Owner. If any of the foregoing insurance coverages are required to remain in
force after final payment, an additional certificate evidencing continuation of
such coverage shall be submitted with the application for final payment.
Information concerning reduction of coverage shall be furnished by the
Design/Builder with reasonable promptness in accordance with the
Design/Builder's information and belief. See Rider.



 7.1.4 See Rider.

 7.2 OWNER'S LIABILITY INSURANCE

 7.2.1

The Owner shall be responsible for purchasing and maintaining the Owner's usual
liability insurance. Optionally, the Owner may purchase and maintain other
insurance for self-protection against claims which may arise from operations
under this Part 2 Agreement. The Design/Builder shall not be responsible for
purchasing and maintaining this optional Owner's liability insurance unless
specifically required by the Contract Documents.



 7.3 PROPERTY INSURANCE

 7.3.1

Unless otherwise provided under this Part 2 Agreement, the Owner shall purchase
and maintain, in a company or companies authorized to do business in the
jurisdiction in which the principal improvements are to be located, property
insurance upon the Work to the full insurable value thereof on a replacement
cost basis with Owner's customary deductibles. Such property insurance shall be
maintained until final payment has been made or earlier termination of the Part
2 Agreement. This insurance shall include interests of the Owner, the
Design/Builder, and their respective contractors and subcontractors in the Work.



 7.3.2

Property insurance shall be on an all-risk policy form and shall insure against
the perils of fire and extended coverage and physical loss or damage including,
without duplication of coverage, theft, vandalism, malicious mischief, collapse,
falsework, temporary buildings and debris removal including demolition
occasioned by enforcement of any applicable legal requirements, and shall cover
reasonable compensation for the services and expenses of the Design/Builder's
Architect and other professionals required as a result of such insured loss.
Coverage for other perils shall not be required unless otherwise provided in the
Contract Documents.



 

10

 7.3.3

If the Owner does not intend to purchase such property insurance required by
this Part 2 Agreement and with all of the coverages in the amount described
above, the Owner shall so inform the Design/Builder prior to commencement of the
construction. The Design/Builder shall effect insurance which will protect the
interests of the Design/Builder and the Design/Builder's contractors in the
construction, and by appropriate Change Order the cost thereof shall be charged
to the Owner.



 7.3.4

Unless otherwise provided, the Owner shall purchase and maintain such boiler and
machinery insurance required by this Part 2 Agreement or by law, which shall
specifically cover such insured objects during installation and until final
acceptance by the Owner.



 7.3.5

A loss insured under the Owner's property insurance shall be adjusted by the
Owner. Design/Builder shall bear the risk of loss for damage to the Project or
the Project site until title passes to Owner hereunder.



 7.3.7

If the Design/Builder requests in writing that insurance for risks other than
those described herein or for other special hazards be included in the property
insurance policy, the Owner shall, if possible, obtain such insurance, and the
cost thereof shall be charged to the Design/Builder by appropriate Change Order.



 7.3.8

The Owner and the Design/Builder waive all rights against each other and the
Architect and other design professionals, contractors, subcontractors, agents
and employees, each of the other, for damages caused by fire or other perils to
the extent covered by property insurance obtained pursuant to this Section 7.3
or other property insurance applicable to the Work. The Owner or Design/
Builder, as appropriate, shall require from contractors and subcontractors by
appropriate agreements, written where legally required for validity, similar
waivers each in favor of other parties enumerated in this Section 7.3. The
policies shall provide such waivers of subrogation by endorsement or otherwise.
A waiver of subrogation shall be effective as to a person or entity even though
that person or entity would otherwise have a duty of indemnification,
contractual or otherwise, did not pay the insurance premium directly or
indirectly, and whether or not the person or entity had an insurable interest in
the property damaged.



 7.3.9

Partial occupancy or use prior to Substantial Completion shall not commence
until the insurance company or companies providing property insurance have
consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Design/Builder shall take reasonable steps to obtain consent of
the insurance company or companies and shall not, without mutual written
consent, take any action with respect to partial occupancy or use that would
cause cancellation, lapse or reduction of coverage.



 7.4 LOSS OF USE OF INSURANCE

 7.4.1

The Owner, at the Owner's option, may purchase and maintain such insurance as
will insure the Owner against loss of use of the Owner's property due to fire or
other hazards, however caused.



 7.5 See Rider.

ARTICLE 8   CHANGES IN THE WORK

 8.1 CHANGES

 8.1.1

Changes in the Work may be accomplished after completion of the Construction
Documents without invalidating this Part 2 Agreement, by Change Order,
Construction Change Directive, or order for a minor change in the Work, subject
to the limitations stated in the Contract Documents. No action, conduct,
omission, prior failure, or course of dealing by either party hereto shall act
to waive, modify, change, or alter the requirement that Change Orders and
Construction Change Directives must be in writing and signed as provided herein.
Such written change orders or directives are the exclusive methods for effecting
any change to the Contract Sum or Contract Time. The Design/Builder understands
and agrees that the Contract Sum and Contract Time cannot be changed by
implication, oral agreements, actions, inactions, course of conduct, or
constructive change order.



 8.1.2

A Change Order shall be based upon agreement between the Owner and the
Design/Builder; a Construction Change Directive may be issued by the Owner
without the agreement of the Design/Builder; an order for a minor change in the
Work may be issued by the Design/Builder alone.



11

 8.1.3

Changes in the Work shall be performed under applicable provisions of the
Contract Documents, and the Design/Builder shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive, or order
for a minor change in the Work.



 8.1.4

If unit prices are stated in the Contract Documents or subsequently agreed upon,
and if quantities originally contemplated are so changed in a proposed Change
Order or Construction Change Directive that application of such unit prices to
quantities of Work proposed will cause substantial inequity to the Owner or the
Design/ Builder, the applicable unit prices shall be equitably adjusted.



 8.2 CHANGE ORDERS

 8.2.1

A Change Order is a written instrument prepared by the Design/Builder and signed
by the Owner and the Design/Builder, stating their agreement upon all of the
following:



.1

a change in the Work;



.2

the amount of the adjustment, if any, in the Contract Sum; and



.3

the extent of the adjustment, if any, in the Contract Time.



.4 See Rider.

 8.2.2

If the Owner requests a proposal for a change in the Work from the
Design/Builder and subsequently elects not to proceed with the change, a Change
Order shall be issued to reimburse the Design/Builder for any costs incurred for
estimating services, design services or preparation of proposed revisions to the
Contract Documents.



 8.3 CONSTRUCTION CHANGE DIRECTIVES

 8.3.1

A Construction Change Directive is a written order prepared and signed by the
Owner, directing a change in the Work prior to agreement on adjustment, if any,
in the Contract Sum or Contract Time, or both.



 8.3.2

Except as otherwise agreed by the Owner and the Design/Builder, the adjustment
to the Contract Sum shall be determined on the basis of reasonable but not to
exceed actual expenditures and savings of those performing the Work attributable
to the change, including the expenditures for design services and revisions to
the Contract Documents. In case of an increase in the Contract Sum, the cost
shall include a reasonable allowance for overhead and profit as provided in
paragraph 8.2.1.4 hereof. In such case, the Design/Builder shall keep and
present an itemized accounting together with appropriate supporting data for
inclusion in a Change Order. Unless otherwise provided in the Contract
Documents, costs for these purposes shall be limited to the following:



.1

costs of labor, including social security, old age and unemployment insurance,
fringe benefits required by agreement or custom, and workers' compensation
insurance;



.2

costs of materials, supplies and equipment, including cost of transportation,
whether incorporated or consumed;



.3

rental costs of machinery and equipment exclusive of hand tools, whether rented
from the Design/Builder or others;



.4

costs of premiums for all bonds and insurance permit fees, and sales, use or
similar taxes;



.5

additional costs of supervision and field office personnel directly attributable
to the change; and fees paid to the Architect, engineers and other
professionals.



 8.3.3

Pending final determination of cost to the Owner, amounts not in dispute may be
included in Applications for Payment. The amount of credit to be allowed by the
Design/Builder to the Owner for deletion or change which results in a net
decrease in the Contract Sum will be actual net cost. When both additions and
credits covering related Work or substitutions are involved in a change, the
allowance for overhead and profit shall be figured on the basis of the net
increase, if any, with respect to that change.



 8.3.4

When the Owner and the Design/Builder agree upon the adjustments in the Contract
Sum and Contract Time, such agreement shall be effective immediately and shall
be recorded by preparation and execution of an appropriate Change Order.



 

12

 8.4 MINOR CHANGES IN THE WORK

 8.4.1

The Design/Builder shall have authority to make minor changes in the
Construction Documents and construction consistent with the intent of the
Contract Documents when such minor changes do not involve adjustment in the
Contract Sum or extension of the Contract Time. The Design/Builder shall
promptly inform the Owner, in writing, prior to making any such minor changes in
the Construction Documents and construction.



 8.5 CONCEALED CONDITIONS

 8.5.1

If conditions are encountered at the site which are (1) subsurface or otherwise
concealed physical conditions which differ materially from those indicated in
the Contract Documents, or (2) unknown physical conditions of an unusual nature
which differ materially from those ordinarily found to exist and generally
recognized as inherent in construction activities of the character provided for
in the Contract Documents and if Design/Builder should not have discovered such
conditions through its diligent reviews of field conditions and plans for the
existing building as required pursuant to Rider Paragraph 3.2.8 or Part 1 of the
Agreement, then notice by the observing party shall be given to the other party
promptly before conditions are disturbed and in no event later than five (5)
days after first observance of the conditions. The Contract Sum shall be
equitably adjusted for such concealed or unknown conditions by Change Order upon
claim by either party made within five (5) days after the claimant becomes aware
of the conditions.



 8.6 REGULATORY CHANGES

 8.6.1

The Design/Builder shall be compensated for changes in the construction
necessitated by the enactment or revisions of codes, laws or regulations
subsequent to completion of the Construction Documents.



ARTICLE 9   CORRECTION OF WORK

 9.1

The Design/Builder shall promptly correct Work rejected by the Owner or known by
the Design/Builder to be defective or failing to conform to the requirements of
the Contract Documents, whether observed before or after Substantial Completion
and whether or not fabricated, installed or completed. The Design/Builder shall
bear costs of correcting such rejected Work, including additional testing and
inspections.



 9.2

If, within one (1) year after the date of Substantial Completion of the Work or,
after the date for commencement of warranties established in a written agreement
between the Owner and the Design/Builder, or by terms of an applicable special
warranty required by the Contract Documents, any of the Work is found to be not
in accordance with the requirements of the Contract Documents, the
Design/Builder shall correct it promptly after receipt of a written notice from
the Owner to do so unless the Owner has previously given the Design/ Builder a
written acceptance of such condition. See Rider.



 9.2.1 See Rider.

 9.3

Nothing contained in this Article 9 shall be construed to establish a period of
limitation with respect to other obligations which the Design/Builder might have
under the Contract Documents. Establishment of the time period of one (1) year
as described in Section 9.2 relates only to the specific obligation of the
Design/Builder to correct the Work, and has no relationship to the time within
which the obligation to comply with the Contract Documents may be sought to be
enforced, nor to the time within which proceedings may be commenced to establish
the Design/Builder's liability with respect to the Design/Builder's obligations
other than specifically to correct the Work.



 9.4

If the Design/Builder fails to correct nonconforming Work as required such that
the failure to correct impacts the construction schedule or fails to carry out
Work in accordance with the Contract Documents, the Owner, by written order
signed personally or by an agent specifically so empowered by the Owner in
writing, may order the Design/Builder to stop the Work, or any portion thereof,
until the cause for such order has been eliminated; however, the Owner's right
to stop the Work shall not give rise to a duty on the part of the Owner to
exercise the right for benefit of the Design/Builder or other persons or
entities.



 9.5

If the Design/Builder defaults or neglects to carry out the Work in accordance
with the Contract Documents and fails within five (5) days after receipt of
written notice from the Owner to commence and continue correction of such
default or neglect with diligence and promptness, the Owner may give a second
written notice to the





13

Design/Builder and, five (5) days following receipt by the Design/Builder of
that second written notice and without prejudice to other remedies the Owner may
have, correct such deficiencies. In such case an appropriate Change Order shall
be issued deducting from payments then or thereafter due the Design/ Builder,
the costs of correcting such deficiencies. If the payments then or thereafter
due the Design/Builder are not sufficient to cover the amount of the deduction,
the Design/Builder shall pay the difference to the Owner. Such action by the
Owner shall be subject to dispute resolution procedures as provided in Article
10.

ARTICLE 10   DISPUTE RESOLUTION - MEDIATION AND ARBITRATION

 10.1

Claims, disputes or other matters in question between the parties to this Part 2
Agreement arising out of or relating to this Part 2 Agreement or breach thereof
shall be subject to and decided by mediation or arbitration. Such mediation or
arbitration shall be conducted in accordance with the Construction Industry
Mediation or Arbitration Rules of the American Arbitration Association currently
in effect. See Rider.



 10.1.1 et seq. See Rider.

 10.2

In addition to and prior to arbitration, the parties shall endeavor to settle
disputes by mediation. Demand for mediation shall be filed in writing with the
other party to this Part 2 Agreement and with the American Arbitration
Association. A demand for mediation shall be made within a reasonable time after
the claim, dispute or other matter in question has arisen. In no event shall the
demand for mediation be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statutes of repose or limitations.



 10.3

Demand for arbitration shall be filed in writing with the other party to this
Part 2 Agreement and with the American Arbitration Association. A demand for
arbitration shall be made within a reasonable time after the claim, dispute or
other matter in question has arisen. In no event shall the demand for
arbitration be made after the date when institution of legal or equitable
proceedings based on such claim, dispute or other matter in question would be
barred by the applicable statutes of repose or limitations.



 10.4

The foregoing agreement to arbitrate and other agreements to arbitrate with an
additional person or entity duly consented to by the parties to this Part 2
Agreement shall be specifically enforceable in accordance with applicable law in
any court having jurisdiction thereof.



 10.5

The award rendered by the arbitrator or arbitrators shall be final, and judgment
may be entered upon it in accordance with applicable law in any court having
jurisdiction thereof.



 10.6 et seq. See Rider.

ARTICLE 11   MISCELLANEOUS PROVISIONS

 11.1

Unless otherwise provided, this Part 2 Agreement shall be governed by the law of
the place where the Project is located. See Rider.



 11.2 SUBCONTRACTS

 11.2.1

The Design/Builder, as soon as practicable after execution of this Part 2
Agreement, shall furnish to the Owner in writing the names and addresses of the
persons or entities the Design/Builder will engage as contractors for the
Project.



 11.2.2 See Rider.

 11.3 WORK BY OWNER OR OWNER'S CONTRACTORS

 11.3.1

The Owner reserves the right to submit bids for construction or operations
related to the Project with the Owner's own forces.



 

14

 11.3.2

The Design/Builder shall afford the Owner's separate contractors reasonable
opportunity for introduction and storage of their materials and equipment and
performance of their activities and shall connect and coordinate the
Design/Builder's construction and operations with theirs as required by the
Contract Documents. See Rider.



 11.3.3

Costs caused by delays or by improperly timed activities or defective
construction shall be borne by the party responsible therefor.



 11.4 CLAIMS FOR DAMAGES

 11.4.1

If either party to this Part 2 Agreement suffers injury or damage to person or
property because of an act or omission of the other party, of any of the other
party's employees or agents, or of others for whose acts such party is legally
liable, written notice of such injury or damage, whether or not insured, shall
be given to the other party within a reasonable time not exceeding twenty-one
(21) days after first observance. The notice shall provide sufficient detail to
enable the other party to investigate the matter. If a claim of additional cost
or time related to this claim is to be asserted, it shall be filed in writing.



 11.5 INDEMNIFICATION

 11.5.1

To the fullest extent permitted by law, the Design/Builder shall indemnify, hold
harmless and pay for defense of the Owner, Owner's representatives and
consultants, and agents and employees of any of them from and against claims,
damages, losses and expenses, including but not limited to attorneys' fees, to
the extent arising out of or resulting from performance of the Work, provided
that such claim, damage, loss or expense is attributable to bodily injury,
sickness, disease or death, or to injury to or destruction of tangible property
(other than the Work itself) including loss of use resulting therefrom, but only
to the extent caused by negligent acts or omissions of the Design/Builder,
anyone directly or indirectly employed by the Design/Builder or anyone for whose
acts the Design/Builder may be liable, regardless of whether or not such claim,
damage, loss or expense is caused in part by a party indemnified hereunder.
Design/Builder shall not be obligated to indemnify Owner to the extent any such
claim, damage, loss or expense is caused by Owner or its representatives,
consultants, agents and employees. Such obligation shall not be construed to
negate, abridge, or reduce other rights or obligations of indemnity which would
otherwise exist as to a party or person described in this Section 11.5.



 11.5.2

In claims against any person or entity indemnified under this Section 11.5 by an
employee of the Design/Builder, anyone directly or indirectly employed by the
Design/Builder or anyone for whose acts the Design/Builder may be liable, the
indemnification obligation under this Section 11.5 shall not be limited (i) by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Design/Builder under workers' compensation acts, disability benefit acts
or other employee benefit acts or, (ii) pursuant to any case law or common law.



 11.5.3 See Rider.

 11.6 SUCCESSORS AND ASSIGNS

 11.6.1

The Owner and Design/Builder, respectively, bind themselves, their partners,
successors, assigns and legal representatives to the other party to this Part 2
Agreement and to the partners, successors and assigns of such other party with
respect to all covenants of this Part 2 Agreement. Design/Builder shall not
assign this Part 2 Agreement without the written consent of the Owner. The Owner
may assign this Part 2 Agreement, including , without limitation, to any
institutional lender providing construction financing, and the Design/Builder
agrees to execute all consents reasonably required to facilitate such an
assignment. If either party makes such an assignment, that party shall
nevertheless remain legally responsible for all obligations under this Part 2
Agreement. See Rider.



 11.7 TERMINATION OF PROFESSIONAL DESIGN SERVICES

 11.7.1

Prior to termination of the services of the Architect or any other design
professional designated in this Part 2 Agreement, the Design/Builder shall
identify to the Owner in writing another architect or other design professional
with respect to whom the Owner has no reasonable objection, who will provide the
services originally to have been provided by the Architect or other design
professional whose services are being terminated.



 

15

 11.8 EXTENT OF AGREEMENT

 11.8.1

This Part 2 Agreement together with the Part 1 Agreement and the Rider attached
to each represents the entire agreement between the Owner and the Design/Builder
and supersedes prior negotiations, representations or agreements, either written
or oral. This Part 2 Agreement may be amended only by written instrument and
signed by both the Owner and the Design/Builder.



ARTICLE 12   TERMINATION OF THE AGREEMENT

 12.1 TERMINATION BY THE OWNER

 12.1.1

This Part 2 Agreement may be terminated by the Owner, at its option, provided
Owner has a legitimate business reason, related to the Project or otherwise, for
such termination, upon seven (7) days' written notice to the Design/Builder. If
such termination occurs during the construction phase, the Owner shall pay the
Design/Builder for Work completed, orders in process that cannot be cancelled
and for reimbursable expenses incurred to the date of termination, plus the
profit Design/Builder would have received if the balance of the Work had been
executed, subject to Design/Builder's obligation to use all commercial
reasonable efforts to mitigate its damages by seeking replacement work or
otherwise, with Design/Builder's profit being calculated at five (5%) percent of
the Contract Sum for the remaining unexecuted Work ("Termination Expenses").
Notwithstanding the foregoing, the Termination Expense shall not be payable by
Owner if Owner terminates this Agreement for cause or pursuant to Section 13.1.1
hereof and Design/Builder fails to revise the construction documents to reduce
the Contract Sum to the amount stated in Section 13.1.1 to Owner's reasonable
satisfaction.



 12.1.2

If the Design/Builder defaults or persistently fails or neglects to carry out
the Work in accordance with the Contract Documents or fails to perform the
provisions of this Part 2 Agreement, the Owner may give written notice that the
Owner intends to terminate this Part 2 Agreement. If the Design/Builder fails to
correct the defaults, failure or neglect within seven (7) days after being given
notice, the Owner may then give a second written notice and, after an additional
seven (7) days, the Owner may without prejudice to any other remedy, make good
such deficiencies and deduct the reasonable cost thereof from payments due the
Design/Builder or, at Owner's option, may terminate the employment of the
Design/Builder and take possession of the site and of all materials thereon
owned by the Design/Builder, as well as all Construction Documents, including
without limitation, all drawings, plans and specifications, and finish the Work
by whatever method the Owner may deem expedient. Notwithstanding the foregoing,
if Design/Builder's cure of such default or failure to perform would take longer
than such initial seven (7) day period following Owner's notice and the
additional seven (7) day period, Design/Builder shall have thirty (30) days from
the date of Owner's initial notice to complete such cure, provided
Design/Builder begins to cure such default or failure within the initial seven
(7) day period and diligently pursues such cure, and provided such cure will not
impact the construction schedule or date of Substantial Completion, before Owner
exercises its rights under this Section 12.1.2. Design/Builder shall, in the
event of such termination, remove its equipment, tools, construction equipment
and machinery from the site within three (3) days from the date of such
termination. If the unpaid balance of the Contract Sum exceeds the expense of
finishing the Work and all damages incurred by the Owner, such excess shall be
paid to the Design/Builder. If the expense of completing the Work and all
damages incurred by the Owner exceeds the unpaid balance, the Design/Builder
shall pay the difference to the Owner. This obligation for payment shall survive
termination of this Part 2 Agreement. See Rider.



 12.2 TERMINATION BY THE DESIGN/BUILDER

 12.2.1

If the Owner fails to make payment when due, the Design/Builder may give written
notice of the Design/ Builder's intention to terminate this Part 2 Agreement. If
the Design/Builder fails to receive payment within seven (7) days after giving
of such notice by the Owner, the Design/Builder may give a second written notice
and, seven (7) days after giving of such second written notice by the Owner, may
terminate this Part 2 Agreement and recover from the Owner payment for Work
executed and for proven losses sustained upon materials, equipment, tools, and
construction equipment and machinery, including reasonable profit and applicable
damages.



ARTICLE 13   BASIS OF COMPENSATION

The Owner shall compensate the Design/Builder in accordance with Article 5,
Payments, and the other provisions of this Part 2 Agreement as described below.

 

16

 13.1 COMPENSATION

 13.1.1

For the Design/Builder's performance of the Work, as described in Section 3.2
and including any other services listed in Article 14 as part of Basic Services
and all fees for architectural services, reimbursable expenses, general
conditions and Design/Builder overhead and profit, the Owner shall pay the
Design/Builder in current funds the Contract Sum of:



$4,600,000. Notwithstanding anything to the contrary contained herein, all
payments hereunder shall be subject to the customary and reasonable requirements
of the Lender.

 13.1.2

For Additional Services, as described in Section 3.3 and including any other
services listed in Article 14 as Additional Services, compensation shall be as
follows: See Rider.



 

 

 13.3 INTEREST PAYMENT

 13.3.1

The rate of interest for past due payments shall be the lesser of the maximum
statutory rate of interest or eight percent (8.0%) per annum, unless otherwise
required by statute.



(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner's and
Design/ Builder's principal places of business, at the location of the Project
and elsewhere may affect the validity of this provision. Specific legal advice
should be obtained with respect to deletion, modification or other requirements,
such as written disclosures or waivers.)

ARTICLE 14   OTHER CONDITIONS AND SERVICES

 14.1

The Basic Services to be performed shall be commenced on execution of this Part
2 Agreement and issuance of a notice to proceed by Owner, subject to Change
Orders that extend the Contract Time, Substantial Completion of the Work shall
be achieved within two hundred forty-five (245) days of the date of such
issuance of a notice to proceed by Owner.



 14.1.1 et seq. See Rider.

 14.2

The Basic Services beyond those described in Article 3 are as follows:





 14.3

Additional Services beyond those described in Article 3 are as follows:





 14.4

The Design/Builder shall submit an Application for Payment on the twenty-fifty
(25th) day of each month.



 14.5

The Contract Documents include:



(List the documents by specific title and date; include any required performance
and payment bonds.)

Design/Builder's Proposal

Site plans as prepared by Praetorius & Conrad, P.C., Professional Engineering
and Land Surveying, P.O. Box 360, #74 Main Street, Saugerties, New York 12477 -
Six sheets dated 2/1/05 as follows: Existing Site Plan, Proposed site plan,
proposed grading plan, proposed photometric plan, erosion control details and
details sheet. Subject to revision and approval by design Builder and the Town
of Saugerties.

Performance Bond, at Owner's option, issued in the amount of one hundred percent
(100%) of the Contract Sum as reflected in the preliminary schedule of values as
attached at Exhibit A.

17

Floor Plan.

Preliminary Elevations, dated 2/8/05, by Harlan-McGee of North America.



         

This Agreement entered into as of the day and year first written above.

OWNER

SIMULAIDS, INC.

 

DESIGN/BUILDER

KINGSTON EQUIPMENT RENTAL, INC.

John McNeff 5/16/05

/s/ Rudie Baker 5/16/05

(Signature)

(Signature)

John McNeff, V.P. Operations

Rudie Baker, President

(Printed name and title)

(Printed name and title)



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

RIDER TO AIA DOCUMENT A191

PART 2 AGREEMENT

STANDARD FORM OF AGREEMENTS BETWEEN OWNER AND DESIGN/BUILDER

BETWEEN

SIMULAIDS, INC. AS "Owner"

AND

KINGSTON EQUIPMENT RENTAL, INC. AS "Design/Builder"

The provisions of this Rider shall supplement the provisions of the Agreement to
which they are attached, and in the event of any conflict between this Rider and
the Agreement, the provisions of this Rider shall control. Undefined capitalized
terms used herein shall have the meaning ascribed to them in the Agreement.



1.1.1 [continued]

The Design/Builder's Proposal, as approved and modified by Owner pursuant to
Section 1.3.5 of the Part 1 Agreement, is hereby included in the Contract
Documents. Notwithstanding anything to the contrary contained herein, for the
purposes of this Part 2 Agreement, the final paragraph Design/Builder's Proposal
relating to a "ten percent plus or minus variable" is deleted from the proposal
in its entirety.



1.1.3

The Design/Builder accepts the relationship of trust and confidence established
between it and the Owner by this Agreement. The Design/Builder agrees to furnish
the architectural, engineering, and construction services set forth herein and
agrees to furnish efficient business administration and superintendence, and to
use its best efforts to complete the Project in the best, most expeditious, and
economical manner consistent with the interest of the Owner.



1.1.4

Design/Builder hereby acknowledges that the Ulster County Industrial Development
Authority ("IDA") through Manufactures and Traders Trust Company ("Lender") is
providing financing for the Project. Design/Builder agrees to cooperate with
Owner in providing all necessary documentation required of Owner by the IDA or
Lender, including, without limitation, statements of the value of all sales and
use tax exemptions, and Design/Builder agrees to comply with all reasonable and
customary requirements of Lender. In addition, Design/Builder acknowledges that
the Owner pursuant to its transaction with the IDA will transfer a leasehold
interest in the Project site to the IDA and become a tenant at the Project site
pursuant to a lease with the IDA.



1.2.3 [continued]

The Design/Builder shall require each subcontractor, with a subcontract or
$100,000 or greater, to the extent of the Work to be performed by the
subcontractor, to be bound to the Design/Builder by terms of the Contract
Documents (except with regard to this Part 2 Agreement only the following
provisions: Articles 1, 3 and 4, Sections 5.1.3 through 5.1.7 and 5.2.1 of this
Rider, Articles 6 and 7 (except for the applicable limits of such insurance
policies listed therein which shall be set at such reasonable amounts given the
nature and scope of each particular subcontract) and Articles 8, 9, 10, 11 and
12), and to assume toward the Design/Builder all the obligations and
responsibilities, including the responsibility for safety of the subcontractor's
Work, which the Design/Builder, by these Contract Documents (except with regard
to this Part 2 Agreement only the following provisions: Articles 1, 3 and 4,
Sections 5.1.3 through 5.1.7 and 5.2.1 of this Rider, Articles 6 and 7 (except
for the applicable limits of such insurance policies listed therein which shall
be set at such reasonable amounts given the nature and scope of each particular
subcontract) and Articles 8. 9. 10, 11 and 12), assumes toward the Owner. The
Design/Builder shall make available to each proposed subcontractor, prior to the
execution of the subcontract agreement, copies of the Contract Documents to
which the subcontractor will be bound, and, upon written request of the
subcontractor, identify to the subcontractor terms and conditions of the
proposed subcontract agreement which may be at variance with the Contract
Documents. Notwithstanding the foregoing, Design/Builder shall include the
following provision in each of its subcontracts, purchase orders or other
agreements related to the Project, regardless of the value of the subcontract,
purchase order or other Agreement: "[Subcontractor] hereby agrees that
Simulaids, Inc. shall be an intended third-party beneficiary of this agreement."



1.3.1 [continued]

Notwithstanding anything to the contrary herein setforth, the Owner, its
successors and assigns, may use all instruments of service, including without
limitation, all drawings, plans, specifications, computations, sketches, data,
surveys, models, photographs, renderings, and other like materials relating to
the services, and such use shall be without restriction at any time in
connection with the Project site in question and without the involvement of
Design/Builder, Architect or any of Design/Builder's consultants, except that
Design/Builder and Architect shall not have any liability for modifications made
to the instruments of service by third parties. Specifically and without
limitation, Owner shall have the right to use the instruments of service for
future additions or alterations to this Project or other projects on the Project
site without the necessity to obtain the agreement of the Design/Builder,
Architect or the Design/Builder's consultants. The Design/Builder, Architect and
their consultants shall incur no liability for Owner's use of the instruments of
service other than in connection with the Project. Design/Builder shall deliver
one complete set of all Instruments of Service in hard copy and are in
electronic copy (in the most recent CAD format or as otherwise requested by the
Owner) to Owner at the conclusion of the Project, or termination of the services
of the Design/Builder, whichever is earlier, and Design/Builder shall clearly
mark, label and identify all instruments of service and deliver same in good
order to Owner. Design/Builder hereby agrees to indemnify and hold Owner
harmless against any claims, liabilities, damages, losses, costs and expenses
arising from infringement of the Drawings and Specifications on another's patent
or copyright rights. Design/Builder further agrees to obtain Owner's approval
prior to incurring any royalty and license fees payable in connection with the
Project.



2.4.1

Owners shall provide, at its sole cost and expense, all soil testing required
for the completion of the Project through the services of the Soil Engineer.
Notwithstanding the foregoing, Design/Builder shall be responsible for the
coordination of the Work with the testing activities of the Soil Engineer.
Design/Builder shall review all tests and reports prepared by the Soil Engineer
to ensure that the results of such tests are consistent with the design of the
Project and the Construction Documents and Design/Builder shall notify Owner if,
based on Design/Builder's experience and expertise, the soil, as indicated by
the test results, is not adequate in any respects for the completion of the
Project in accordance with the Construction Documents.



2.4.2

Owners shall provide, at its sole cost and expense, all layout at the Project
site of clearing limits, erosion control measures, property lines, base lines,
bench marks and building lines through the services of the Civil Engineer.
Notwithstanding the foregoing, Design/Builder shall be responsible for the
coordination of the Work with the layout activities of the Civil Engineer and
Design/Builder shall ensure that the Civil Engineer's layout of the Project is
consistent with the Construction Documents. Design/Builder shall notify Owner
if, based on Design/Builder's experience and expertise, any aspect of the layout
completed by Civil Engineer is not adequate or incorrect in any respects for the
completion of the Project in accordance with the Construction Documents.



2.5 [continued]

Unless required by applicable laws, Design/Builder hereby agrees that any and
all environmental information regarding the Project site or existing
improvements located thereon shall be kept strictly confidential and be used
solely for the purpose of assessing whether the existing environmental status
will have any adverse impact on the Design/Builder or any of its consultants,
contractors, subcontractors, employees, agents or others at the Project site, or
on the construction schedule. Design/Builder shall not use any such
environmental information in any way detrimental to Owner. This provision shall
survive completion of the Project for a period of four (4) years.



3.1.1 [continued]

The provisions of Rider paragraph 1.2.1 to the Part 1 Agreement are deemed
repeated here.



3.1.4

The Design/Builder shall supervise, direct and perform the Work using the
Design/Builder's best skill and attention.



3.1.5

The Design/Builder shall not be relieved of obligations to perform the Work in
accordance with this Agreement, either by the activities of Owner of Owner's
separate contractors, provided Owner complies with Section 2.1 of this Part 2
Agreement, or by tests, inspections or governmental approvals, except for the
Site Permits, required by persons other than Design/Builder.



3.2.1 [continued]

As part of its Basic Services, Design/Builder shall cause Architect, the
engineers, excluding the Civil Engineer and Soil Engineer, and other design
professionals to issue progress prints on a frequent and periodic basis to Owner
during the drafting of the Construction Documents.



3.2.2 [continued]

The Design/Builder shall designate in Exhibit C hereto the names of the
individuals within its employ who will serve as Project Manager, Architect, and
Project Superintendent for the Project, all of whom (i) must be



2

reasonably acceptable to and approved by the Owner, (ii) may not be voluntarily
replaced on the Project by the Design/Builder without the prior consent of the
Owner, which shall not be unreasonably withheld, and (iii) shall be replaced
upon the reasonable request of the Owner, with an individual or individuals in
the Design/Builder's employ and reasonably acceptable to and approved by the
Owner.

3.2.2.1 Design/Builder shall cause Architect to visit the Project site once per
calendar month (or the equivalent number of times adjusted to reflect the timing
of completion of critical components of the Work, at Owner's request) or more
frequently as necessary in the Architect's professional judgment to be familiar
with the progress and quality of the Work, and more frequently if requested by
Owner and at the Owner's sole cost and expense. From these visits Architect will
determine if the Work is proceeding in accordance with the Contract Documents
and report to Owner.

3.2.2.2 As part of its Basic Services, Design/Builder will schedule and conduct
weekly progress meetings at the Project site and shall include the Owner, and
all required subcontractors. Design/Builder will keep the minutes of each
meeting and circulate the minutes from each meeting prior to the next meeting.

3.2.2.3 As requested by Owner and as part of Basic Services, Design/Builder
shall cause Architect to prepare documents for alternate, separate or sequential
bids.

3.2.2.4

Notwithstanding anything to the contrary contained herein, in the event that the
preliminary budget and schedule of values for the Project exceeds the Contract
Sum set forth in subparagraph 13.1.1 hereof, at Owner's option, Design/Builder
shall cause Architect in consultation with Owner and at no additional charge to
Owner, to revise the Construction Documents, including without limitation, the
drawings and specifications as required to reduce the Contract Sum to match the
Contract Sum set forth in subparagraph 13.1.1 hereof.



3.2.3.1

The schedule of values for the Project is attached hereto and made a part hereof
at Exhibit D. Design/Builder shall complete the Project for the amount set forth
in such schedule of values, subject to the provisions of this Agreement. The
amounts set forth in the schedule of values as attached at Exhibit D include the
following conditions: (i) all stumps removed from the Project site are to be
buried in the storm water retention pond to the extent consistent with the site
plans and all applicable legal requirements and permits; (ii) Design/Builder
shall not install a sub-base around the storm water retention pond; (ii) all
soil excavated on the Project site shall remain on the Project site and shall be
used to construct the Project without any additional processing, including,
without limitation, screening, reducing or increasing moisture content; (iii)
all topsoil cleared from the Project site shall be reused on the Project site;
(iv) no topsoil shall be imported to the Project site; (v) Design/Builder shall
not construct any retaining walls or drainage equipment or installations
adjacent to the loading dock; (vi) Design/Builder shall pitch the area adjacent
to the loading dock away from the building (vii) Design/Builder shall raise the
finished floor level of the building two (2) feet to accommodate excess fill
from generated at the Project site and (viii) no rock removal larger than one
(1) cubic yard in size or hidden structure removal is included in the amounts
set forth in the schedule of values. To the extent the parties mutually agree
that completion of the Project in accordance with the Construction Documents and
construction schedule requires either importing of structural fill or exporting
excess fill from the Project site, such costs shall be in addition to the
amounts set forth in the schedule of values as follows: (i) imported structural
fill - $12.00 per ton and (ii) exported excess fill - $7.00 per cubic yard.



3.2.5 [continued]

Design/Builder's Basic Services shall also include, without limitation, all
services required to assist in obtaining all governmental approvals and permits
which shall be necessary for the construction and use and occupancy of the
Project, excluding the Site Permits, but including, without limitation, the
following: preparation of presentation plans, conferring with representatives of
governmental agencies and appearances before public meetings of all governmental
boards, agencies and commissions, as shall be necessary to obtain all such
approvals and permits. Design/Builder shall coordinate all contacts with
governmental representatives and appearances before such boards, agencies and
commissions, with Owner. Design/Builder shall meet with Owner, representatives
of the Owner and governmental officials as required in order to obtain the
necessary approvals for the Project.



3.2.5.1

The Design/Builder shall enforce strict discipline and good order among the
Design/Builder's employees and other persons carrying out Design/Builder's
obligations hereunder. The Design/Builder shall not permit employment of unfit
persons or persons not skilled in tasks assigned to them.



3

3.2.8 [continued]

The Design/Builder shall carefully study and compare the Construction Documents
with each other, with the field measurements obtained by Design/Builder pursuant
to Part 1 of the Agreement, and with information furnished by the Owner pursuant
to paragraph 2.5 hereof or Part 1 of the Agreement. Design/Builder, at its
expense, shall at once cause the Architect or engineers, as applicable, to
correct any errors, inconsistencies or omissions discovered. If Design/Builder
performs any construction activity knowing it involves a recognized error,
inconsistency or omission in the Contract Documents without causing the
Architect or engineers, as applicable, to correct same, the Design/Builder shall
assume appropriate responsibility for such performance and shall bear the direct
costs attributable to correction.



3.2.9 [continued]

If required by the Owner or its representative, Design/Builder shall furnish
satisfactory evidence as to the kind and quality of materials and equipment. The
Design/Builder shall be obligated to repair, replace or re-execute, without cost
to Owner, any defective Work or materials and any condition resulting from
defective workmanship or materials as promptly as reasonably possible, and to
use all reasonable efforts to cure as soon as reasonably possible after
notification to, or discovery by, the Design/Builder of such defective
workmanship or materials, or sooner if such condition threatens the safety of
the occupants of the Project.



3.2.10 [continued]

Notwithstanding anything to the contrary contained herein, the Project shall be
exempt from all New York State sales tax and all prices and costs herein
provided by Design/Builder shall reflect such exemption. Owner shall provide
Design/Builder, its subcontractors and material suppliers, with the necessary
certificate evidencing such tax exemption.



3.2.11.1

The Design/Builder shall confine operations at the Project site to areas
permitted by law, ordinances, permits and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.



3.2.11.2

If, through no fault of Owner, a mechanic's lien is filed against the Project,
Design/Builder, at its expense, without reimbursement from Owner, shall cause
such lien to be bonded to Owner's satisfaction or released within sixty (60)
days following Design/Builder's receipt of notice from Owner of the existence of
such lien unless otherwise provided by Lender.



3.2.12 [continued]

Design/Builder hereby agrees to indemnify and hold Owner harmless against any
claims arising from infringement of the Drawings and Specifications on another's
patent or copyright rights. Design/Builder further agrees to notify Owner prior
to incurring any royalty and license fees payable in connection with the
Project.



3.2.13 [continued]

If the Design/Builder fails to clean up as provided in the Contract Documents,
the Owner may do so and the cost thereof shall be charged to the Design/Builder.



3.2.14 [continued]

Promptly following receipt of such notice, Owner shall conduct an inspection
with Design/Builder to determine whether the Work is substantially complete in
accordance with the provisions of paragraph 4.3 hereof and the other
requirements of the Contract Documents. Together the parties shall prepare a
list of items to be completed or corrected (the "Punch List"). Failure to
include an item on the Punch List does not alter the responsibility of the
Design/Builder to complete all Work in accordance with the Contract Documents.
When both parties agree that the Work is substantially complete, Design/Builder
shall cause the Architect to prepare a Certificate of Substantial Completion
which shall memorialize the date of Substantial Completion, shall establish
responsibilities of the Owner and Design/Builder for security, maintenance,
heat, utilities, damage to Work and insurance, and shall fix the time within
which the Design/Builder shall finish the items on the Punch List. The
Certificate of Substantial Completion shall be submitted to the Owner and both
Owner and Design/Builder shall sign same if they agree upon the responsibilities
assigned to them in the Certificate.



4.3 [continued]

Notwithstanding anything to the contrary contained in this Part 2 Agreement, the
Work will not be considered suitable for Substantial Completion review, and
Design/Builder shall not be deemed to have achieved Substantial Completion
until: (i) all Project systems included in the Work, to the extent they can be,
are operational as designed and scheduled; (ii) to the extent reasonably
required, Design/Builder has instructed Owner's





 

4

personnel in the operation of all systems and equipment; (iii) Design/Builder
has arranged for and obtained all designated or required governmental
inspections and certifications necessary for legal use and occupancy of the
completed Project, including without limitation, a permanent certificate of
occupancy for the Project; and (iv) all final finishes required by the Contract
Documents are in place. In general, the only remaining Work shall be minor in
nature, so that the Owner could occupy the Project on that date for Owner's
intended business purposes and the completion of the Work by the Design/Builder
would not materially interfere with or hamper the normal business operations of
Owner or those claiming by, through or under Owner.



4.4 [continued]

The Design/Builder has prepared a preliminary construction schedule indicating
each major category of Work to be performed at the Project site, properly
sequenced and coordinated and showing completion of the Work within the time
period established in Article 14 hereof, which is attached hereto and made a
part hereof at Exhibit E. The Design/Builder shall provide the Owner with
monthly, or more frequently if required by the Owner, updates of the preliminary
construction schedule until the Construction Documents are completed, at which
time the final construction schedule shall be agreed between Owner and
Design/Builder in accordance with the terms of the Agreement as modified by this
Rider.



4.4.1

The construction schedule shall clearly delineate all contractor and
subcontractor start and finish dates, as well as the anticipated dates for
Owner's other contractors to coordinate their work with the Design/Builder's
Work. Design/Builder shall update the construction schedule as necessary and
keep Owner apprised of same, in order to coordinate and integrate the services
to be provided by Owner's contractors in the most efficient, cost effective
manner possible. The construction schedule shall be updated and revised at
appropriate intervals as required by the conditions of the Work and Project,
shall be related to the entire Project and shall provide for expeditious and
practicable execution of the Work. Upon review and acceptance by the Owner of
the construction schedule, it shall be deemed to be a part of the Contract
Documents. If not accepted, the construction schedule shall be promptly revised
by the Contractor in accordance with the recommendations of the Owner and
resubmitted for acceptance by Owner. Design/Builder shall also expedite and
coordinate delivery of all purchases of materials and equipment for the Project.
Design/Builder shall be responsible for properly scheduling procurement and
long-lead time items so delivery of same will not delay progress of the Work.



4.4.2

In addition to the foregoing, the construction schedule shall show realistic
activity sequences and durations, allocations of labor and materials, critical
dates by which shop drawings and samples must be processed and the times by
which products requiring long delivery lead times must be procured.





4.4.3

The Design/Builder shall monitor the progress of the Work for conformance with
the requirements of the construction schedule and shall promptly advise the
Owner of any actual delays or reasonably anticipated delays. Design/Builder
shall also review the construction schedule for Work not started or incomplete
and recommend to the Owner adjustments in the construction schedule necessary to
meet the date for Substantial Completion. In the event any progress report
indicates any delays, the Design/Builder shall propose an affirmative plan to
correct the delay, including overtime and/or additional labor, if necessary. In
no event shall any progress report constitute an adjustment in the Contract Time
or the Contract Sum unless any such adjustment is agreed to by the Owner and
authorized pursuant to Change Order. The Design/Builder shall, in the event of
any occurrence likely to cause a delay, cooperate in good faith with the Owner
to minimize and mitigate the impact of any such occurrence and do all things
reasonable under the circumstances to achieve this goal.



4.5 [continued]

In any claim by Design/Builder for an excused delay, Design/Builder shall
provide reasonable detail and specificity regarding each cause of delay as well
as an assessment of the anticipated effect of the delay on the date for
Substantial Completion of the Project. In the case of a continuing delay,
Design/Builder shall file with the Owner written reports on the delay
identifying the continuing cause of the delay no less than once a week during
the duration of the delay. If, through no fault of Design/Builder, to the extent
Owner is the cause of any delay in the progress of the Work, Owner shall be
responsible for any resulting increase in Design/Builder's cost that cannot be
mitigated without incurring significant expense. Owner's exercise of any of its
remedies, including, without limitation, its right to suspend the Work or to
require correction or re-execution of defective Work shall not constitute a
delay by Owner hereunder.





 

5

5.1.1 [continued]

Design/Builder hereby agrees to use AIA Document G702 and G703 for each
Application for Payment, a copy of which is attached hereto at Exhibit F. Each
Application for Payment shall be certified as correct by Design/Builder. As a
condition to receiving payment for each Application for Payment, Design/Builder
shall submit, and shall cause all the Architect, all of its other design service
providers, its subcontractors, suppliers and any other person or entity that has
worked on the Project or supplied materials or equipment thereto to submit to
Owner partial lien waivers current to the date of the Application for which
Design/Builder was paid. All partial lien waivers shall be submitted on the form
appended hereto and made a part hereof as Exhibit G and Exhibit G-1.





5.1.1.1

When any Application for Payment includes materials stored off the Project site
or stored on the Project site but not yet incorporated in the Work, for which no
previous payment has been requested, a complete description of such material
shall be attached to the Application for Payment. Suitable storage which is off
the Project site shall be a bonded warehouse or appropriate storage approved by
Owner with the stored materials properly tagged and identifiable for this
Project and properly segregated from other materials. The Owner's written
approval shall be obtained before the use of offsite storage is made. Such
approval may be withheld in Owner's sole reasonable discretion.





5.1.2 [continued]

Notwithstanding anything to the contrary contained herein, Owner shall withhold
retainage equal to ten percent (10%) percent of the amount otherwise due
Design/Builder hereunder for the cost of the Work (which necessarily excludes
amounts paid for design of the Project) until the Design Builder achieves Final
Completion of the Project to protect Owner against Design/Builder's breach of
this Agreement. Owner, in its sole discretion, may release retainage that
corresponds to issuance of a passing validation study for certain systems.
Notwithstanding the aforestated retainage amount, Owner may withhold further
amounts to the extent reasonably necessary to protect Owner because of:





.1

incomplete Work for which Design/Builder seeks payment or for defective Work not
remedied;



.2

third party claims;



.3

failure of Design/Builder to make payments when due to Architect, any other
design service providers, contractors, subcontractors or material or equipment
suppliers;



.4

reasonable evidence that the Work cannot be completed for the unpaid balance of
the Contract Sum;



.5

damage to the Owner or another contractor;



.6

reasonable evidence that the Work will not be completed within the Contract
Time, and that the unpaid balance would not be adequate to cover the cost to
Owner of the anticipated delay; or



.7

Design/Builder's failure to carry out the Work in accordance with the Contract
Documents.





The Owner shall not be deemed in default by reason of withholding payment in
accordance with this Agreement. The amount withheld shall not exceed Owner's
good-faith estimate of Owner's damages and potential damages. When the above
reasons for withholding payment are removed, certification will be made for
amounts previously withheld.



5.1.3 [continued]

Each Application for Payment shall be deemed to include the following statement
by Design/Builder and each of its subcontractors:





"There are no known mechanics' or materialmen's liens outstanding at the date of
this requisition, that all due and payable bills with respect to the Work have
been paid to date or are included in the amount requested in this current
Application, and that, except for such bills not paid but so included, there is
no known basis for the filing or foreclosing of any mechanics' or materialmen's
liens on the Work."



Together with each Application for Payment, Design/Builder shall submit to Owner
all information and materials required to comply with the requirements of the
Contract Documents or reasonably requested by the requirements of the Contract
Documents or reasonably requested by the Owner or Lender.



5.1.4 [continued]

With each Application for Payment after the first Application for Payment, the
Design/Builder shall certify (i) the amount paid to it pursuant to its
immediately preceding Application for Payment, (ii) the total amount received to
the date of the current Application for Payment, and (iii) that the
Design/Builder has used the amount received by it to pay all obligations
incurred by Design/Builder then due in the performance of the Work including,
but not limited to, labor, insurance, union benefits, subcontracts, materials,
supplies and rentals for equipment.



6

5.1.6 [continued]

No partial payment made hereunder shall be or be construed to be approval of
that part of the Work to which such partial payment relates or to relieve
Contractor of any of its obligations hereunder with respect thereto.





5.1.7 [continued]

The Design/Builder warrants and agrees that title to all Work will pass to the
Owner upon the later of receipt of payment therefor to the Design/Builder, free
and clear of all liens, claims, security interests, or encumbrances whatsoever,
or incorporation of the materials into the structure provided that the vesting
of such title shall not impose any obligations on Owner or relieve
Design/Builder of any of its obligations under this Part 2 Agreement, that the
Design/Builder shall remain responsible for damage to or loss of the Work not
caused by Owner or Owner's separate contractors, whether completed or under
construction, until responsibility for the Work has been accepted by Owner in
the manner set forth in the Contract Documents. Consequently, Design/Builder
shall be responsible for property loss coverage for materials during transport
and while stored at the Project site.





5.1.7.1

To the extent permitted by law, Design/Builder shall subordinate, and shall
cause all subcontractors and material suppliers to subordinate, their respective
mechanics' lien rights against the Project or any portion thereof to any
mortgage of the Project, the proceeds of which are used in whole or in part to
fund the Project.





5.2.2 [continued]

Notwithstanding anything to the contrary contained herein, as a further
condition of achieving Final Completion, neither final payment nor any remaining
retained percentage shall become due until the Design/Builder submits to the
Owner evidence of compliance with all requirements of the Contract Documents
including without limitation, all notices, certificates, affidavits and other
requirements to complete obligations under the Contract Documents, including but
not limited to (a) delivery of keys to Owner with keying schedule: master,
sub-master and special keys, (b) delivery to Owner of all warranties, including
without limitation, all manufacturer's warranties and certificates of
inspections, (c) delivery to Owner of printed or typewritten operating,
servicing, maintenance and cleaning instructions for all Work; parts lists and
special tools for mechanical and electrical Work, in approved form, (d) delivery
to the Owner of specified Project record documents, including without limitation
the documents described in paragraph 3.2.15 hereof, (e) delivery to Owner of all
final certificates for use and occupancy of the completed Project, and (f) all
touch-up painting, delayed final finishes and punch list items shall have been
completed. In addition to the foregoing, all other submissions required by other
articles and paragraphs of the Contract Documents including final construction
schedule and a complete, notarized lien waiver or release from Design/Builder
(on the form attached at Exhibit I hereto) and all contractors, subcontractors
and material suppliers with whom Design/Builder has immediate privity (on the
form attached at Exhibit H hereto) shall be submitted to the Owner before
approval of final payment.





6.3.1

The Design/Builder shall erect and maintain, as required by existing conditions
and performance of the Part 2 Agreement, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.





6.3.2

When use or storage of explosives or other hazardous materials or equipment or
unusual methods are necessary for execution of the Work, the Design/Builder
shall exercise utmost care and carry on such activities under supervision of
properly qualified personnel.





7.1.2 [continued]

Prior to commencement of the Work, Design/Builder shall submit certificate(s) of
insurance from an insurance company licensed to do business in the State where
the Project is located and having a rating of no less than Financial Class VIII
and Policy Holder Rating "A" in the most current edition of Best's Insurance
Code to the Owner evidencing the insurance coverages and limits Design/Builder
is required to carry hereunder. Design/Builder shall cause its insurer to name
Simulaids, Inc., the Aristotle Corporation, Nasco Holdings, Inc., Geneve
Corporation and Geneve Holdings, Inc. and Ulster County Industrial Development
Authority as "additional insureds" and Manufacturers and Traders Trust Company
"as its interests may appear" on its commercial general liability policies and
on its umbrella policy. Notwithstanding the foregoing, Owner shall not be named
as an "additional insured" on the Worker's Compensation Insurance and the
Architect's and engineer's professional liability insurance. Said certificate
shall evidence that the insurance coverages set forth below are in effect and
inclusive dates of coverage. Design/Builder represents the Design/Builder is
current in the payment of the premiums for all such policies. In addition, all
coverages shall remain in effect, and the premiums for same shall be paid when
due, until actual Project completion, or later as





 

7

specified in the Part 2 Agreement. In addition, such certificate(s) shall
provide that any cancellation of coverage or any change adversely affecting the
coverages required hereunder shall not be valid as respects the Owner or other
parties named as additional insureds until the Owner and the other additional
insureds receive thirty (30) days written notice of such cancellation or change.
Design/Builder will deliver true and complete copies of the policies evidencing
the insurance the Design/Builder is required to carry hereunder upon Owner's
request. Design/Builder without reimbursement from Owner, hereby agrees to be
responsible for any deductible payable in connection with its insurance in the
event of a claim and such certificates required hereunder shall disclose any
deductibles and self-insured retention.



7.1.2.1.

Design/Builder shall evidence and maintain at all times while performing Work
hereunder, the identical coverages as set forth below:





.1

Worker's Compensation Insurance on a statutory basis including Occupational
Diseases and Employer's Liability coverages.





Employer's Liability Insurance with a minimum limit of the greater of statutory
limits and $1,000,000 is to be provided.



.2

Commercial General Liability Insurance providing coverages on a combined single
limit basis of at least $1,000,000 per occurrence, $2,000,000 general aggregate,
for bodily injury including death, property damage, personal injury, contractual
liability (covering the hold harmless requirements of this Agreement),
independent contractors and products/completed operations written specifically
for this Project only. The products/completed operations coverage shall be for a
three year term following Substantial Completion of the Project. Such coverages
to be provided on an occurrence form and not on a claims-made form.





.3

Comprehensive automobile liability insurance covering the use of all owned,
non-owned or hired automobiles and providing coverage with limits of at least
$1,000,000 combined single limit.





.4

Umbrella coverage of $5,000,000 combined single limit any one occurrence in
excess of the coverages listed in .2 and .3 above.





7.1.2.2

The Commercial General Liability Insurance that Design/Builder is required to
carry pursuant to the Agreement shall be written on an occurrence basis and
shall include, without limitation, coverages for bodily injury including death,
property damage, personal injury, contractual liability (specifically covering
the hold harmless requirements of this Agreement), independent contractors and
products/completed operations, and Broad Form Property Damage. All insurance
policies maintained by Design /Builder as provided herein shall contain an
agreement by the insurer waiving the insurer's right of subrogation against
Owner.





7.1.2.3 [continued]

Design/Builder hereby agrees that all Subcontractors who work on the Project
shall carry the same coverages required of Design/Builder hereunder with limits
appropriate to the nature and scope of the particular Subcontractor's Work,
unless Owner agrees to the contrary in writing.





7.1.3

[continued] Upon mutual agreement and reimbursement by Owner to Design/Builder
of additional cost, the Owner may revise the types and limits of insurance at
any time during the period of the Agreement upon written notice to
Design/Builder. Design/Builder shall provide Owner with renewal replacement
certificates evidencing continuing coverage as herein required at least ten (10)
days prior to the expiration of all such insurance policies required hereunder.
Owner's review of any insurance certificates shall not excuse Design/Builder
from carrying coverages or amounts of insurance required hereunder that are not
recited on the said certificate.





7.1.4

Design/Builder, its contractors and/or its subcontractors shall be solely
responsible for any loss or damage: (i) to the Work prior to Substantial
Completion except to the extent caused by Owner or its separate contractors,
such cost to Design/Builder may be offset by available insurance proceeds; and
(ii) to their respective tools, equipment or material, whether owned or leased
that are not to become a part of the completed Project.





8

7.5

Design/Builder shall cause the Architect, all engineers, except for the Civil
Engineer and Soil Engineer, and any of its other design professionals to
maintain at all times during the term of this Agreement, architect's and
engineer's professional liability insurance policies issued by insurance
companies in good standing and licensed to do business in the State where the
Project is located having a rating of not less than Financial Class VIII and
Policy Holder Rating "A" in the current issue of Best's Insurance Code, and
reasonably acceptable to Owner, including without limitation, coverages
providing for any and all liabilities arising from design errors and omissions,
negligence, and/or the rendering of, or failure to render, professional services
as detailed in this Agreement, on the part of Design/Builder, the Architect, all
engineers and any other design professionals as aforesaid, in amounts not less
than $2,000,000 for Architect, such other commercially reasonable amounts as
Owner and Design/Builder shall mutually agree with respect to other licensed
design professionals supplying the design for this Project. Design/Builder at
its expense shall obtain a contingent professional liability insurance policy in
an amount not less than $2,000,000 per project or annual aggregate if the
subcontractors assisting on the design are not already carrying $2,000,000 in
professional liability insurance including coverage for design errors and
omissions.





8.2.1.4

Design/Builder's fee in connection with a Change Order requested by Owner or a
Change Order for an excused delay shall be five (5%) percent of the cost of the
labor and materials included in the Change Order and Design/Builder shall be
entitled to general conditions actually incurred not to exceed five (5%) percent
of the cost of the labor and materials included in the Change Order and the
actual costs incurred for reimbursable expenses. Any subcontractor's fee on a
Change Order shall not exceed ten (10%) percent of the cost of such
subcontractor's labor and materials included in the Change Order.





9.2 [continued]

All warranties shall include labor and materials and shall be issued by the
Design/Builder. All warranties, including without limitation, manufacturing
warranties, shall be delivered to the Owner upon completion of the Work and
before or with the submission of request for final payment.





9.2.1

Upon completion of any Work under or pursuant to paragraph 9.2, the one (1) year
correction period in connection with the Work requiring correction shall be
renewed and recommence only with regard to the Work that has been corrected or
repaired up to a maximum period of twenty-four (24) months following Substantial
Completion of the entire Project.





10.1 [continued]

Any controversy or claim arising out of or relating to a breach of this
Agreement shall be decided by arbitration in accordance with the then current
Expedited Procedures of the Construction Arbitration Rules of the American
Arbitration Association (hereinafter referred to as the "AAA Rules"), except as
noted below and unless the parties mutually agree otherwise. No such arbitration
shall excuse performance of any obligation hereunder. Each party hereto agrees
that it will faithfully observe this agreement to arbitrate and the AAA Rules as
modified hereby and to abide by and perform any award rendered by the
arbitrators, and that a judgment of any court having jurisdiction may be entered
on the award. The AAA Rules are modified as follows:



(a) Section R-8(b) is deleted.

(b) Section R-11 is deleted and replaced with the following: "The parties agree
to hold the arbitration in Saugerties, New York, or elsewhere in the County of
Ulster, New York;

(c) The last sentence of Section R-21(a) shall be deleted and replaced with:
"The preliminary hearing may be conducted by telephone at the request of any
party".

(d) Section R-40 is deleted and the following is inserted in place thereof:

R-40. Serving of Notice



 

9

(a) Any papers, notices, or process necessary or proper for the initiation or
continuation of an arbitration under these rules, for any court action in
connection therewith, or for the entry of judgment on any award made under these
rules shall be in writing and served on a party when sent by certified mail,
return receipt requested or by nationally recognized overnight courier service
with computerized tracking capabilities to the address of each party on the
first page of this Agreement.

(b) Unless otherwise instructed by the AAA or by the arbitrator, any documents
submitted by any party to the AAA or to the arbitrator shall simultaneously be
provided to the other party or parties to the arbitration."

(e) Section F-3 is hereby deleted.

(f) The time period of 30 days in Section F-9 is hereby amended to be 45 days.

(g) The arbitration will be held in the presence of three (3) arbitrators and
Owner and Design/Builder agree to each appoint one arbitrator who has at least
ten (10) years of experience in constructing manufacturing facilities in Ulster
County, New York, and the first two arbitrators shall select the third, all
pursuant to Section R-18 relating to the appointment of a neutral arbitrator;

(h) Notwithstanding any AAA Rules to the contrary, the following discovery rules
shall apply: (i) the parties shall disclose the name and address of all persons
having knowledge of the claims; (ii) the parties shall disclose all documents
related to the claims; (iii) the parties shall specify, in detail, all damages,
by amount and category; (iv) the parties shall disclose all experts and state,
in writing, the opinion of each expert, the grounds for that opinion and the
facts relied on in reaching that opinion; (v) the parties shall have the duty to
supplement disclosure as further information becomes available; (vi) for
Expedited Procedures, the disclosures required under this subsection (h) shall
be made to all parties to the arbitration on or before seven (7) days before the
hearing; (vii) for all other cases, the disclosures required under this
subsection (h) shall be made to all parties to the arbitration on or before
thirty (30) days after the submission of a claim(s) to arbitration; (viii) the
arbitrator (or panel of arbitrators) may adjust the timing of disclosure, or
require additional disclosure or depositions in his/her/their sole discretion.

10.1.1

In the event of a monetary dispute between Design/Builder and any subcontractor
or supplier, Design/Builder agrees promptly to give notice of same to Owner and
to furnish such information and substantiation as Owner may reasonably require
with respect to the nature and extent of such dispute or claim including all
payments made and the amounts remaining unpaid to whom and the reasons therefor.
Design/Builder, at Design/Builder's sole cost and expense, shall be responsible
for resolving any such dispute.





10.1.2

Design/Builder agrees that if any subcontractor holding a subcontract or any
materialman supplying materials to the Design/Builder or any one claiming by or
through such Design/Builder shall cause to be filed any lien, that
Design/Builder will, within thirty (30) days after notice from Owner, cause such
lien to be cancelled and discharged by bond or otherwise, provided such lien has
not resulted from Owner's breach of this contract. If such lien is not so
cancelled and discharged, the Owner shall, in addition to all other rights and
remedies, have the right to cause such lien to be cancelled and discharged, and
in such event, provided such lien has not resulted from Owner's breach of this
contract, any reasonable expense so incurred by Owner, including the premium
upon any bond furnished for such cancellation and discharge and reasonable
attorneys fee, shall be paid by the Design/Builder upon demand from Owner or at
the option of the Owner shall be deducted from any payment then due or
thereafter becoming due to Design/Builder from the Owner.





10.6

Unless otherwise agreed in writing, the Design/Builder shall continue to provide
services in accordance with Exhibit E attached hereto and shall maintain
progress during any arbitration proceedings, provided such continuation by
Design/Builder will not exacerbate the claim that is the subject of the pending
arbitration, and the Owner shall continue to make payments to the Design/Builder
in accordance with Articles 5 and 9, but the Owner shall be under no obligation
to make payments on or against any claims or amounts in dispute during any
arbitration proceeding to resolve those claims or amounts in dispute.





10

10.7

This Article 10 shall survive completion or termination of this Part 2
Agreement.





11.1 [continued]

Whenever possible, each provision of this Agreement shall be interpreted in a
manner as to be effective and valid under the laws of the State of New York. If,
however, any provision of this Agreement, or portion thereof, is prohibited by
law or found invalid under any law, only such provision or portion thereof shall
be ineffective, without in any manner invalidating or affecting the remaining
provisions of this Agreement or valid portions of such provision, which are
hereby deemed severable.



11.2.2

Subject to the provisions of Section 1.2.3 herein, any specific requirement in
this Part 2 Agreement that the responsibilities or obligations of the
Design/Builder also apply to its subcontractors is added for emphasis. The term,
"subcontractor" as used herein, shall include any of Design/Builder's
contractors and suppliers and shall also be deemed to include subcontractors of
any tier. The omission of a reference to a subcontractor in connection with any
of the Design/Builder's responsibilities or obligations shall not be construed
to diminish, abrogate or limit any responsibilities or obligations of a
subcontractor of any tier under the Contract Documents or the applicable
contract or subcontract. No mention of a subcontractor, supplier or subcontract
herein, except for Owner's own forces, shall be deemed to create any privity
between Owner and any contractor, subcontractor or supplier.





11.3.2 [continued]

Owner's separate contractors may have access to the Project site prior to the
anticipated date of Substantial Completion for the purpose of installing items
prior to Substantial Completion. Prior to the anticipated date of Substantial
Completion, Owner's separate contractors may have access to the Project site as
early as required for the purpose of undertaking any separate work that Owner
requires for the operation of its business activities in the completed Project.
Owner and Design/Builder agree to cooperate in scheduling all entries and work
by Owner's separate contractors. Design/Builder shall also schedule and
coordinate delivery of all purchases of material and equipment by Owner's
separate contractors for the Project.



11.5.3

In addition to the foregoing, Design/Builder shall indemnify, hold harmless and
defend (with counsel reasonably acceptable to Owner) the Owner and its
successors, assigns and employees, from and against any and all liability,
claims, losses, causes of action, damages, costs and/or expenses, including
without limitation, reasonable attorneys fees, whatsoever arising from: (i)
negligent or willful act or omission by Design/Builder, Architect, any of
Design/Builder's design service provider, any of Design/Builder's
subcontractors, suppliers, consultants, or the respective agents, employees or
subcontractors of any of the foregoing (each an "Indemnitor"); (ii) any unlawful
conduct by an Indemnitor or failure to comply with requirements of any permit,
approval or certificate required for construction of the Project; and/or (iii)
any assertion of claims for mechanics' liens by an Indemnitor or any assertion
of security interests by suppliers of goods or materials, except to the extent
any of the foregoing results from: (a) any negligent act or omission or willful
misconduct by Owner, its representatives, consultants and contractors; or (b)
any unlawful conduct by Owner, its representatives, consultants and contractors.
The indemnity herein contained shall be in addition to and not limited to
indemnities elsewhere provided in the Contract Documents and shall survive the
expiration or earlier termination of this Agreement. Notwithstanding anything to
the contrary contained in this Section 11.5, to the extent Owner receives
compensation from other sources for damage covered by Design/Builder's
indemnification herein, Owner shall not seek to recover such amounts again from
Design/Builder; provided, however, Owner shall not be obligated to seek
compensation for any damages covered by Design/Builder's indemnification from
other sources and may look solely to Design/Builder.



11.6.1 [continued]

Notwithstanding the foregoing to the contrary, Owner may, without the consent of
Design/Builder, collaterally assign this Agreement to Lender or any other entity
providing construction financing or credit enhancement for the Project.



12.1.2 [continued]

In addition to the reasons set forth in paragraph 12.1.2, Owner may terminate
this Part 2 Agreement if the Design/Builder: (a) commits a material breach of
any warranty made by the Design/Builder under or pursuant to the Contract
Documents; or (b) is declared bankrupt, has a petition in bankruptcy filed
against it, or if Design/Builder files for bankruptcy protection. Upon the
termination of this Agreement through no fault of the Owner, including
termination for convenience, Design/Builder shall promptly turn over to Owner
all Contract Documents, including without limitation, all plans, specifications,
drawings and shop drawings, which Owner shall be free to use to complete the
Project.



11

13.1.2 [continued]

Design/Builder's Architect and engineers shall be reimbursed on an hourly basis
as agreed to by the parties for any design required to reflect Owner's changes
to the final Construction Documents caused through no fault of Design/Builder or
due to hidden conditions. Design/Builder's fee for construction supervision is
covered in paragraph 8.2.1.4 hereof.



14.1.1

Design/Builder shall achieve final completion of the Project, including all
Punch List items, no later than thirty (30) days following the date of
Substantial Completion.



14.1.2

The Owner shall have the right to require the Design/Builder to furnish bonds
covering faithful performance of the Contract and payment of obligations arising
thereunder as stipulated in bidding requirements or specifically required in the
Contract Documents on the date of execution of this Part 2 Agreement. Upon the
request of any person or entity appearing to be a potential beneficiary of bonds
covering payment of obligations arising under the Contract, the Design/Builder
shall promptly furnish a copy of the bonds or shall permit a copy to be made.





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12